
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


Conformed Copy

************************************************************

VTR GLOBALCOM S.A.

and

SUBSIDIARY GUARANTORS

--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of April 29, 2003

--------------------------------------------------------------------------------

BANKBOSTON N.A.,
CITIBANK, N.A.,
and
JPMORGAN CHASE BANK
as Arrangers,

and

TD SECURITIES (USA) INC.,
as Lead Arranger

************************************************************

--------------------------------------------------------------------------------




Table of Contents


        This Table of Contents is not part of the Agreement to which it is
attached but is inserted for convenience of reference only.

 
   
  Page

--------------------------------------------------------------------------------

SECTION 1.   DEFINITIONS AND ACCOUNTING MATTERS   1   1.01   Certain Defined
Terms   1   1.02   Accounting Terms and Determinations   14 SECTION 2.   LOANS,
NOTES AND PREPAYMENTS   14   2.01   Outstanding Loans   14   2.02   Fees   15  
2.03   Lending Offices   15   2.04   Remedies Independent   15   2.05   Notes  
15   2.06   Optional Prepayments   15   2.07   Mandatory Prepayments   15
SECTION 3.   PAYMENTS OF PRINCIPAL AND INTEREST   16   3.01   Repayment of Loans
  16   3.02   Interest   16 SECTION 4.   PAYMENTS; PRO RATA TREATMENT;
COMPUTATIONS; ETC   17   4.01   Payments   17   4.02   Pro Rata Treatment   17  
4.03   Computations   17   4.04   Minimum Amounts   17   4.05   Certain Notices
  18   4.06   Non-Receipt of Funds by the Administrative Agent   18   4.07  
Sharing of Payments, Etc   18 SECTION 5.   YIELD PROTECTION, ETC   19   5.01  
Additional Costs   19   5.02   Alternative Interest Rate   21   5.03  
Illegality   22   5.04   Chilean Taxes   22   5.05   Compensation   23
SECTION 6.   GUARANTEE   23   6.01   The Guarantee   23   6.02   Obligations
Unconditional   23   6.03   Reinstatement   24   6.04   Subrogation   25   6.05
  Remedies   25   6.06   Continuing Guarantee   25   6.07   Rights of
Contribution   25   6.08   General Limitation on Guarantee Obligations   26
SECTION 7.   CONDITIONS PRECEDENT AND CONDITION SUBSEQUENT   26   7.01  
Conditions Precedent to Effectiveness of this Agreement   26   7.02   Condition
Subsequent   29 SECTION 8.   REPRESENTATIONS AND WARRANTIES   29   8.01  
Corporate Existence   29   8.02   Financial Condition   29   8.03   Litigation  
29   8.04   No Breach   30          


i

--------------------------------------------------------------------------------

  8.05   Action   30   8.06   Approvals   30   8.07   Legal Form   30   8.08  
Ranking   30   8.09   Taxes   31   8.10   Commercial Activity; Absence of
Immunity   31   8.11   Material Agreements and Liens   31   8.12   Environmental
Matters   31   8.13   Capitalization   31   8.14   Subsidiaries, Etc   32   8.15
  Properties and Assets   32   8.16   True and Complete Disclosure   32   8.17  
Investment Holding Company Act   33   8.18   Use of Credit   33   8.19  
Solvency   33   8.20   Ownership of Collateral   33   8.21   Liens, etc   33
SECTION 9.   COVENANTS OF THE OBLIGORS   33   9.01   Financial Statements, Etc  
33   9.02   Litigation   35   9.03   Existence, Etc   35   9.04   Insurance   36
  9.05   Prohibition of Fundamental Changes   36   9.06   Limitation on Liens  
37   9.07   Indebtedness   37   9.08   Investments   38   9.09   Restricted
Payments   38   9.10   Capital Expenditures   39   9.11   Total Debt to EBITDA
Ratio   39   9.12   CADS to Adjusted Debt Service Ratio   39   9.13   Interest
Coverage Ratio   40   9.14   Governmental Approvals   40   9.15   Hedge
Agreements   40   9.16   Lines of Business   40   9.17   Transactions with
Affiliates   40   9.18   Certain Obligations in Respect of Subsidiaries   41  
9.19   Insurance   41   9.20   Post-Closing Collateral Matters   41   9.21  
Qualified Local Financing   43   9.22   Limitation on Amendments to QLF
Documentation   45 SECTION 10.   EVENTS OF DEFAULT   45 SECTION 11.   THE
ADMINISTRATIVE AGENT   48   11.01   Appointment, Powers and Immunities   48  
11.02   Reliance by Administrative Agent   49   11.03   Defaults   49   11.04  
Rights as a Lender   49   11.05   Indemnification   50   11.06   Non-Reliance on
Administrative Agent and Other Lenders   50   11.07   Failure to Act   50  
11.08   Resignation or Removal of Administrative Agent   50          

ii

--------------------------------------------------------------------------------

  11.09   Consents under Other Basic Documents   51 SECTION 12.   MISCELLANEOUS
  51   12.01   Waiver   51   12.02   Notices   51   12.03   Expenses   51  
12.04   Indemnification   52   12.05   Amendments, Etc   52   12.06   Successors
and Assigns   52   12.07   Assignments and Participations   52   12.08  
Survival   54   12.09   Captions; Integration   55   12.10   Counterparts   55  
12.11   Judgment Currency   55   12.12   Governing Law   55   12.13  
Jurisdiction; Service of Process; Venue   55   12.14   No Immunity   56   12.15
  Waiver of Jury Trial   56   12.16   Use of English Language   57   12.17  
Confidentiality   57
SCHEDULE I
 
— Material Agreements and Liens
 
  SCHEDULE II   — Subsidiaries and Investments     SCHEDULE III   — Material
Litigation     SCHEDULE IV   — Properties and Assets     SCHEDULE V   — Equity
Rights    
EXHIBIT A
 
— Existing Security Documents
 
 
EXHIBIT B-1
 
— Form of Opinion of Chilean Counsel to the Obligors
 
  EXHIBIT B-2   — Form of Opinion of New York Counsel to the Administrative
Agent     EXHIBIT B-3   — Form of Opinion of Chilean Counsel to the
Administrative Agent     EXHIBIT B-4   — Form of Opinion of Cayman Islands
Counsel to the Obligors    
EXHIBIT C
 
— Form of Compliance Certificate
 
 
EXHIBIT D
 
— Form of UGC Comfort Letter
 
 

iii

--------------------------------------------------------------------------------

        AMENDED AND RESTATED CREDIT AGREEMENT dated as of April 29, 2003 among:

        (a)   VTR GLOBALCOM S.A., a corporation duly organized and validly
existing under the laws of the Republic of Chile (the "Company");

        (b)   the subsidiaries of the Company listed on the signature pages
hereto (the "Subsidiary Guarantors" and, collectively with the Company, the
"Obligors");

        (c)   each of the lenders listed on the signature pages hereto or that,
pursuant to Section 12.07(b) hereof, shall become a "Lender" hereunder
(individually, a "Lender" and, collectively, the "Lenders"); and

        (d)   TORONTO DOMINION (TEXAS), INC., as administrative agent for the
Lenders (in such capacity, together with its successors in such capacity, the
"Administrative Agent").

        The Administrative Agent, the Company, the Lenders and the Subsidiary
Guarantors are parties to a Credit Agreement, dated as of April 29, 1999 (as
amended pursuant to an Amendment No. 1, dated as of July 29, 1999, an Amendment
No. 2, dated as of August 27, 1999, an Amendment No. 3, dated as of October 6,
1999, an Amendment No. 4, dated as of October 22, 1999, an Amendment No. 5,
dated as of June 29, 2000, an Amendment No. 6, dated as of April 29, 2001, an
Amendment No. 7, dated as of April 29, 2002, an Extension Agreement, dated as of
April 29, 2003 and as otherwise amended and modified prior to the date hereof,
the "Original Credit Agreement"). The parties to the Original Credit Agreement
wish to amend and restate the terms thereof and, accordingly, the parties agree
that, effective as of the Closing Date, the Original Credit Agreement shall be
amended and restated in its entirety to read as follows:

        Section 1.    Definitions and Accounting Matters.    

        1.01    Certain Defined Terms.    As used herein, the following terms
shall have the following meanings (all terms defined in this Section 1.01 or in
other provisions of this Agreement in the singular to have the same meanings
when used in the plural and vice versa):

        "Acceptable Terms" shall mean a Qualified Local Financing that:

        (a)   the Administrative Agent, acting with the consent of the Required
Lenders, shall have notified the Company that the Administrative Agent and the
Required Lenders have determined, in their reasonable judgment, has terms and
conditions consistent with similar financing in the Chilean bank markets or the
Chilean bond markets (as the case may be) for similarly situated companies with
a Debt Rating of 'A-',

        (b)   has an interest rate such that the amount of interest payable on
the first interest payment date of such Qualified Local Financing (if the
principal amount thereof were denominated in Dollars and if such amount of
interest were payable in Dollars, in each case calculated at such exchange rate
as the Administrative Agent may reasonably select), would be an amount less than
or equal to the amount of interest that would have accrued on such Qualified
Local Financing during the period ending on such first interest payment date if
the interest rate thereon was equal to the three-month London inter-bank offered
rate plus 600 basis points,

        (c)   does not require a guaranty, security interest grant (other than a
stock pledge from the Stock Pledgors) or other credit support from any direct or
indirect shareholder of the Company,

        (d)   provides for binding commitments in an amount not less than the
applicable amount required by Section 9.21(f) hereof (or if the Majority Lenders
have consented pursuant to Section 9.21(c)(iii) and Section 9.21(c)(vii)(x)
hereof to a lesser amount, such lesser amount), and

--------------------------------------------------------------------------------




        (e)   does not require or contemplate the issuance or granting of any
equity or ownership interests in the Company, or rights (contingent or other) to
purchase or otherwise acquire any equity or ownership rights in the Company.

        "Accepted QLF" shall have the meaning assigned to such term in
Section 9.21(c)(vi) hereof.

        "Adjusted Debt Service" shall mean, for any period, the sum of the
following:

        (a)   all scheduled payments of principal of Indebtedness (including,
without limitation, the principal component of any payments in respect of
Capital Lease Obligations) made during such period and all interest in respect
of Indebtedness paid during such period, plus

        (b)   the aggregate amount of fees paid to the Lenders pursuant to
Section 2.02 hereof during such period, minus

        (c)   the aggregate amount of Equity Contributions made during such
period, but only to the extent such Equity Contributions are used to repay
outstanding Indebtedness during such period.

        "Additional Costs" shall have the meaning assigned to such term in
Section 5.01(a) hereof.

        "Administrative Agent" shall have the meaning assigned to such term in
the preamble.

        "Administrative Agent's Account" shall mean account no. 6550-6-53000
(for the account of Toronto Dominion (Texas), Inc., reference: VTR GlobalCom
S.A.) of the Administrative Agent maintained at Bank of America, N.A. (ABA
No. 026009593), or such other account at such other bank in New York City as the
Administrative Agent shall specify from time to time to the Company and the
Lenders.

        "Advance Date" shall have the meaning assigned to such term in
Section 4.06 hereof.

        "Affiliate" shall mean any Person (other than any Wholly Owned
Subsidiary of the Company) that directly or indirectly controls, or is under
common control with, or is controlled by, the Company and, if such Person is an
individual, any member of the immediate family (including parents, spouse,
children and siblings) of such individual and any trust whose principal
beneficiary is such individual or one or more members of such immediate family
and any Person who is controlled by any such member or trust. As used in this
definition, "control" (including, with its correlative meanings, "controlled by"
and "under common control with") shall mean possession, directly or indirectly,
of power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise).

        "Agreement to Grant a Pledge Without Conveyance" shall mean an Agreement
to Grant a Pledge Without Conveyance described on Exhibit A hereto.

        "Applicable Fee Percentage" shall mean:

        (a)   on the first Closing Date Anniversary, 1/4 of 1.0%; and

        (b)   on each Closing Date Anniversary thereafter, the Applicable Fee
Percentage for the immediately preceding Closing Date Anniversary, plus 1/4 of
1.0%.

        "Applicable Margin" shall mean 5.50% per annum; provided that the
"Applicable Margin" is subject to increase as provided in Section 9.21(e)
hereof.

        "Application Date" shall mean, with respect to any Net Disposition
Proceeds, Net Equity Proceeds or Net Debt Proceeds, the earlier of (x) the date
the Company is permitted by the Central Bank of Chile or the regulations thereof
to effect mandatory prepayments pursuant to paragraph (b), (c) or (d),
respectively, of Section 2.07 hereof and (y) ten Business Days after

2

--------------------------------------------------------------------------------




receipt by the Company or any of its Subsidiaries of such Net Disposition
Proceeds, Net Equity Proceeds or Net Debt Proceeds, respectively.

        "Basic Documents" shall mean, collectively, this Agreement, the Notes
and the Security Documents.

        "Basle Accord" shall have the meaning assigned to such term in
Section 5.01(b) hereof.

        "Business Day" shall mean (a) any day on which commercial banks are not
authorized or required to close in New York City or Santiago, Chile and (b) if
such day relates to a payment or prepayment of principal of or interest on, or
an Interest Period for, a Loan or a notice by the Company with respect to any
such payment or prepayment, any day on which dealings in Dollar deposits are
carried out in the London interbank market.

        "Cable Operations" shall have the meaning assigned to such term in
Section 9.01(a)(y) hereof.

        "CADS" shall mean, for any period, the sum of the following:

        (a)   EBITDA for such period, plus

        (b)   any decrease (or minus any increase) in Working Capital during
such period, minus

        (c)   cash Taxes paid, minus

        (d)   the aggregate amount of Capital Expenditures made during such
period, plus

        (e)   the following:

        (i)    for each such period ended prior to December 31, 2004, the
aggregate amount of cash and cash equivalents held by the Company (as set forth
on the Company's cash flow statement for such period furnished pursuant to
Section 9.01 hereof) as at the first day of such period, and

        (ii)   for each such period ended on or after December 31, 2004, the
aggregate amount of cash (as set forth on the Company's balance sheet for such
date furnished pursuant to Section 9.01 hereof) as at the first day of such
period, up to a maximum amount equal to U.S.$5,000,000, plus

        (f)    the aggregate amount of Equity Contributions made during such
period to the extent used to finance Capital Expenditures made during such
period, to the extent permitted by Section 9.10 hereof.

        "CADS to Adjusted Debt Service Ratio" shall mean, as at any date, the
ratio of the following:

        (a)   CADS for the period of four consecutive fiscal quarters ended on,
or most recently ended prior to, such date, to

        (b)   Adjusted Debt Service for such period.

        "Cable Subscribers" shall mean subscribers to the multi-channel
television services (including wireline, wireless and DBS television services)
provided by the Obligors.

        "Capital Expenditures" shall mean, for any period, expenditures made by
the Company or any of its Subsidiaries to acquire or construct fixed assets,
plant and equipment (including renewals, improvements and replacements, but
excluding repairs) during such period computed in accordance with GAAP.

        "Capital Lease Obligations" shall mean, for any Person, all obligations
of such Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on

3

--------------------------------------------------------------------------------




a balance sheet of such Person under GAAP, and, for purposes of this Agreement,
the amount of such obligations shall be the capitalized amount thereof,
determined in accordance with GAAP.

        "Chile" shall mean the Republic of Chile.

        "Chilean Rating Agency" shall mean a Chilean rating agency (that is an
affiliate of either Standard & Poor's Rating Services, Moody's Investors
Services, Inc. or Duff & Phelps Credit Rating Co.).

        "Chilean Taxes" shall mean all present and future income, stamp,
registration and other taxes and levies, imposts, deductions, charges,
compulsory loans and withholdings whatsoever, and all interest, penalties or
similar amounts with respect thereto, now or hereafter imposed, assessed, levied
or collected by (a) Chile or any political subdivision or taxing authority
thereof or therein, or by any federation or association of or with which Chile
may be a member or associated, on or in respect of this Agreement, the Loans,
the Notes, the other Basic Documents, the recording, registration, notarization
or other formalization of any thereof, the enforcement thereof or the
introduction thereof in any judicial proceedings, or on or in respect of any
payments of principal, interest, premiums, charges, fees or other amounts made
on, under or in respect of any thereof, or (b) any other jurisdiction from or
through which payments to or for account of any Lenders hereunder are made as a
result or consequence of such payments (excluding, however, income or franchise
taxes imposed on a Lender by a jurisdiction as a result of such Lender being
organized under the laws of such jurisdiction or of its Lending Office being
located in such jurisdiction).

        "Closing Date" shall mean the date on which the conditions precedent set
forth in Section 7.01 hereof shall have been satisfied.

        "Closing Date Anniversary" shall mean each anniversary of the Closing
Date on which any Loans are outstanding or any other amounts are payable by the
Company hereunder.

        "Closing Date Balance" shall mean the aggregate principal amount of the
Loans outstanding under this Agreement on the Closing Date, after giving effect
to the prepayment by the Company of the Loans under the Original Credit
Agreement pursuant to Section 7.01(a)(i) hereof.

        "Collateral" shall mean all of the Property of the Obligors covered by
the Security Documents.

        "Commencement Date" shall mean each QLF Rating Date and each anniversary
of any QLF Rating Date (but only if the Debt Rating on such anniversary
continues to be 'A-' or better),

        "Commitment" shall have the meaning assigned to such term in
Section 9.21(c)(v) hereof.

        "Company" is defined in the preamble.

        "Conditional Assignment" shall mean a Conditional Assignment described
on Exhibit A hereto.

        "Debt Rating" shall have the meaning assigned to such term in
Section 9.21(a) hereof.

        "Default" shall mean an Event of Default or an event that with notice or
lapse of time or both would become an Event of Default.

        "Default Interest Period" shall mean, during any period while any
principal of a Loan, interest thereon or any other amount owing hereunder is in
default, each successive period as the Administrative Agent shall from time to
time (with the consent of the Majority Lenders) choose; provided that (a) no
such period shall exceed three months, (b) the first such period shall commence
as of the date on which such principal, interest or other amount became due and
each succeeding such period shall commence upon the expiry of the immediately
preceding such period, and (c) in the absence of or pending such consent from
the Majority Lenders, each Default Interest Period shall have a duration of one
week.

4

--------------------------------------------------------------------------------




        "Disposition" shall mean any disposition of any Property of the Company
or any of its Subsidiaries made after the date hereof, other than the following:

        (a)   a disposition made in the ordinary course of business, and

        (b)   a disposition made pursuant to Section 9.05(d)(ii) hereof.

        "Dividend Payment" shall mean dividends (in cash, Property or
obligations) on, or other payments or distributions on account of, or the
setting apart of money for a sinking or other analogous fund for, or the
purchase, redemption, retirement or other acquisition of, any shares of any
class of stock of the Company or of any warrants, options or other rights to
acquire the same, but excluding dividends payable solely in shares of common
stock of the Company.

        "Dollars" and "U.S.$" shall mean lawful money of the United States of
America.

        "EBITDA" shall mean, for any period, the sum, for the Company and its
Subsidiaries (determined on a consolidated basis, without duplication, in
accordance with GAAP), of the following:

        (a)   net operating income for such period (calculated before income
taxes, Interest Expense, extraordinary and unusual items and income or loss
attributable to equity in Affiliates), plus

        (b)   depreciation and amortization (to the extent deducted in
determining net operating income) for such period, plus

        (c)   the portion of management and other similar fees accrued to be
paid, but unpaid, in respect of the Management Agreements (to the extent
deducted in determining net operating income) for such period.

        "Eligible Assignee" shall mean, at any time, (a) a Lender, (b) an
affiliate of a Lender, (c) a Person that is a bank, or a qualified financial
institution for the purpose of Article 59 No 1 of the income tax law of Chile or
(d) any other Person approved by the Company and the Administrative Agent (which
approval shall not be unreasonably withheld or delayed).

        "Entitled Person" shall have the meaning assigned to such term in
Section 12.11 hereof.

        "Environmental Claim" shall mean, with respect to any Person, any
written or oral notice, claim, demand or other communication (collectively, a
"claim") by any other Person alleging or asserting such Person's liability for
investigatory costs, cleanup costs, governmental response costs, damages to
natural resources or other Property, personal injuries, fines or penalties
arising out of, based on or resulting from (a) the presence, or Release into the
environment, of any Hazardous Material at any location, whether or not owned by
such Person, or (b) circumstances forming the basis of any violation, or alleged
violation, by such Person of any Environmental Law.

        "Environmental Laws" shall mean any and all present and future Chilean
laws, rules or regulations, and any orders or decrees, in each case as now or
hereafter in effect, relating to the regulation or protection of the environment
or human health or to emissions, discharges, releases or threatened releases of
pollutants, contaminants, chemicals or toxic or hazardous substances or wastes
into the indoor or outdoor environment.

        "Equity Contribution" shall mean a cash contribution made by UGC or one
of its Affiliates (other than any Obligor) to the common equity capital of the
Company.

        "Equity Rights" shall mean, with respect to any Person, any
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including, without limitation, any stockholders' agreements) for
the issuance, sale, registration or voting of, or securities convertible

5

--------------------------------------------------------------------------------




into, any additional shares of capital stock of any class, or partnership or
other ownership interests of any type in, such Person.

        "Eurodollar Rate" shall mean, with respect to any Loan for any Interest
Period or Default Interest Period therefor, the rate per annum (rounded upwards,
if necessary, to the nearest 1/16 of 1%) reported, at approximately 11:00 a.m.
London time (or as soon thereafter as practicable) on the date two Business Days
prior to the first day of such Interest Period or Default Interest Period, on
Telerate Access Service Page 3750 (British Bankers Association Settlement Rate)
as the London interbank offered rate for Dollar deposits having a term
comparable to the duration of such Interest Period and in an amount equal to or
greater than U.S.$1,000,000.

        "Event of Default" shall have the meaning assigned to such term in
Section 10 hereof.

        "Excess Cash Flow" shall mean, for any fiscal year, the sum of the
following for the Company and its Subsidiaries (determined on a consolidated
basis, without duplication, in accordance with GAAP):

        (a)   EBITDA for such period, minus

        (b)   extraordinary cash losses for such period, plus

        (c)   extraordinary cash gains for such period, minus

        (d)   Capital Expenditures made during such period to the extent
permitted by Section 9.10 hereof, minus

        (e)   all scheduled payments of principal of Indebtedness of the Company
(including, without limitation, the principal component of any payments in
respect of Capital Lease Obligations) made during such period and all interest
in respect of Indebtedness of the Company paid during such period, minus

        (f)    corporate taxes actually paid by the Company or any of its
Subsidiaries during such period, plus

        (g)   the amount of the net decrease in Working Capital (or minus the
net increase in Working Capital) of the Company and its Subsidiaries for such
period.

        "Excess Funding Subsidiary Guarantor" shall have the meaning assigned to
such term in Section 6.07 hereof.

        "Excess Payment" shall have the meaning assigned to such term in
Section 6.07 hereof.

        "Federal Funds Rate" shall mean, for any day, the rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that (a) if the day for which such rate is to
be determined is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day and (b) if such rate is not so
published for any Business Day, the Federal Funds Rate for such Business Day
shall be the average rate charged on such Business Day on such transactions as
determined by the Administrative Agent.

        "First Request Date" shall have the meaning assigned to such term in
Section 9.21(b) hereof.

        "GAAP" shall mean generally accepted accounting principles in Chile as
in effect from time to time as set forth in Section 1.02(a) hereof.

6

--------------------------------------------------------------------------------




        "Guarantee" shall mean a guarantee, an endorsement, a contingent
agreement to purchase or to furnish funds for the payment or maintenance of, or
otherwise to be or become contingently liable under or with respect to, the
Indebtedness, other obligations, net worth, working capital or earnings of any
Person, or a guarantee of the payment of dividends or other distributions upon
the stock or equity interests of any Person, or an agreement to purchase, sell
or lease (as lessee or lessor) Property, products, materials, supplies or
services primarily for the purpose of enabling a debtor to make payment of such
debtor's obligations or an agreement to assure a creditor against loss, and
including, without limitation, causing a bank or other financial institution to
issue a letter of credit or other similar instrument for the benefit of another
Person, but excluding endorsements for collection or deposit in the ordinary
course of business. The terms "Guarantee" and "Guaranteed" used as a verb shall
have a correlative meaning.

        "Guaranteed Obligations" shall have the meaning assigned to such term in
Section 6.01 hereof.

        "Hazardous Material" shall mean, collectively, (a) any petroleum or
petroleum products, flammable explosives, radioactive materials, asbestos in any
form that is or could become friable, urea formaldehyde foam insulation and
transformers or other equipment that contain dielectric fluid containing
polychlorinated biphenyls, (b) any chemicals or other materials or substances
which are now or hereafter become defined as or included in the definition of
"hazardous substances", "hazardous wastes", "hazardous materials", "extremely
hazardous wastes", "restricted hazardous wastes", "toxic substances", "toxic
pollutants", "contaminants", "pollutants" or words of similar import under any
Environmental Law and (c) any other chemical or other material or substance,
exposure to which is now or hereafter prohibited, limited or regulated under any
Environmental Law.

        "Hedge Agreement" shall mean, for any Person, an interest rate swap, cap
or collar agreement, currency swap agreement, currency hedge agreement or
similar arrangement between such Person and one or more financial institutions
providing for the transfer or mitigation of interest risks or currency risks
either generally or under specific contingencies.

        "Indebtedness" shall mean, for any Person: (a) obligations created,
issued or incurred by such Person for borrowed money (whether by loan, the
issuance and sale of debt securities or the sale of Property to another Person
subject to an understanding or agreement, contingent or otherwise, to repurchase
such Property from such other Person); (b) obligations of such Person to pay the
deferred purchase or acquisition price of Property or services (other than trade
accounts payable (other than for borrowed money) arising, and accrued expenses
incurred, in the ordinary course of business so long as such trade accounts
payable are payable within 90 days of the date the respective goods are
delivered or the respective services are rendered); (c) Indebtedness of others
secured by a Lien on the Property of such Person, whether or not the respective
Indebtedness so secured has been assumed by such Person; (d) obligations of such
Person in respect of letters of credit or similar instruments issued or accepted
by banks and other financial institutions for account of such Person;
(e) Capital Lease Obligations of such Person; and (f) Indebtedness of others
Guaranteed by such Person. "Indebtedness" shall not include obligations in
respect of Hedge Agreements.

        "Interest Coverage Ratio" shall mean, as at any date, the ratio of the
following:

        (a)   EBITDA for the fiscal quarter ending on, or most recently ended
prior to, such date, divided by

        (b)   Interest Expense for such fiscal quarter.

        "Interest Expense" shall mean, for any period, the sum, for the Company
and its Subsidiaries (determined on a consolidated basis, without duplication,
in accordance with GAAP) of the following: (a) all interest in respect of
Indebtedness accrued or capitalized during such period

7

--------------------------------------------------------------------------------

(whether or not actually paid during such period), plus (b) the net amounts
payable (or minus the net amounts receivable) under Hedge Agreements (to the
extent hedging interest rate risks) accrued during such period (whether or not
actually paid or received during such period).

        "Interest Period" shall mean, with respect to any Loan, each period
commencing on the date such Loan was made or the last day of the next preceding
Interest Period for such Loan and ending on the numerically corresponding day in
the first or third calendar month thereafter (as selected by the Company by
notice to the Administrative Agent at least three Business Days prior to the
first day of such Interest Period (and (x) if the Company fails to so provide
such notice, the third calendar month thereafter, and (y) the Company shall make
such selection so that no Interest Period shall commence before and end after a
Principal Payment Date unless the aggregate principal amount of Loans that have
Interest Periods that end after such Principal Payment Date shall be equal to or
less than the aggregate principal amount of Loans scheduled to be outstanding
after giving effect to the payments of principal of the Loans required to be
made on such Principal Payment Date)), except that each Interest Period that
commences on the last Business Day of a calendar month (or on any day for which
there is no numerically corresponding day in the appropriate subsequent calendar
month) shall end on the last Business Day of the appropriate subsequent calendar
month. Notwithstanding the foregoing, each Interest Period that would otherwise
end on a day that is not a Business Day shall end on the next succeeding
Business Day (or, if such next succeeding Business Day falls in the next
succeeding calendar month, on the next preceding Business Day).

        "Internet Operations" shall have the meaning assigned to such term in
Section 9.01(a)(y) hereof.

        "Internet Subscribers" shall mean subscribers to the internet services
provided by the Obligors.

        "Investment" shall mean, for any Person: (a) the acquisition (whether
for cash, Property, services or securities or otherwise) of capital stock,
bonds, notes, debentures, partnership or other ownership interests or other
securities of any other Person or any agreement to make any such acquisition
(unless such agreement is conditioned on such acquisition being permitted under
this Agreement), (including, without limitation, any "short sale" or any sale of
any securities at a time when such securities are not owned by the Person
entering into such sale); (b) the making of any deposit with, or advance, loan
or other extension of credit to, any other Person (including the purchase of
Property from another Person subject to an understanding or agreement,
contingent or otherwise, to resell such Property to such other Person), but
excluding any such advance, loan or extension of credit having a term not
exceeding 90 days representing the purchase price of inventory, services or
supplies sold by such Person in the ordinary course of business); (c) the
entering into any Guarantee of, or other contingent obligation with respect to,
Indebtedness or other liability of any other Person and (without duplication)
any amount committed to be advanced, lent or extended to such other Person; or
(d) the entering into of any Hedge Agreement.

        "Judgment Currency" shall have the meaning assigned to such term in
Section 12.11 hereof.

        "Leased Switch Property" shall have the meaning assigned to such term in
Section 9.20(b)(i) hereof.

        "Lender" shall have the meaning assigned to such term in the preamble.

        "Lenders' Share" shall mean, for any date, a fraction where:

        (a)   the numerator is the aggregate outstanding principal amount of the
Loans on such date, and

8

--------------------------------------------------------------------------------

        (b)   the denominator is the sum of the aggregate outstanding principal
amount of the Loans on such date plus the aggregate outstanding principal amount
of all QLFs on such date.

        "Lending Office" shall mean, for each Lender, the "Lending Office" of
such Lender (or of an affiliate of such Lender) designated on the signature
pages hereof or such other office of such Lender (or of an affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Company as the office at which its Loans are to be maintained.

        "Lien" shall mean, with respect to any Property, any mortgage, lien,
pledge, charge, security interest or encumbrance of any kind in respect of such
Property. For purposes of this Agreement and the other Basic Documents, a Person
shall be deemed to own subject to a Lien any Property that it has acquired or
holds subject to the interest of a vendor or lessor under any conditional sale
agreement, capital lease or other title retention agreement (other than an
operating lease) relating to such Property.

        "Loans" shall have the meaning assigned to such term in Section 2.01
hereof.

        "Majority Lenders" shall mean Lenders holding at least 51% of the
aggregate outstanding principal amount of the Loans.

        "Management Agreements" shall mean (a) the Management Services
Agreement, dated January 1, 2001, between the Company and United Latin America
Management, Inc. and (b) the Master Seconded Employee Services Agreement, dated
January 1, 2001, between the Company and UnitedGlobalCom, Inc.

        "Margin Stock" shall mean "margin stock" within the meaning of
Regulations U and X.

        "Market Change" shall mean either (i) the Company shall cease to have a
Debt Rating of 'A-' or better, or (ii) a change shall have occurred in the
relevant financing markets in Chile such that (a) the relevant Accepted QLF
cannot be consummated substantially on the terms and conditions described in the
Commitment therefor, and (b) such Accepted QLF, if consummated, would not
constitute a Qualified Local Financing.

        "Material Adverse Effect" shall mean a material adverse effect on
(a) the Property, business, operations, financial condition, liabilities or
capitalization of the Obligors (taken as a whole), (b) the ability of the
Obligors and the Stock Pledgors (taken as a whole) to perform their respective
material obligations under such of the Basic Documents to which they are
parties, (c) the validity or enforceability of any of the Basic Documents,
(d) the rights and remedies of the Lenders and the Administrative Agent under
any of the Basic Documents or (e) the timely payment of the principal of or
interest on the Loans or other amounts payable in connection therewith.

        "Negotiation Period" shall have the meaning assigned to such term in
Section 5.02(b)(i) hereof.

        "Net Debt Proceeds" shall mean, with respect to any incurrence of
Indebtedness by the Company or any of its Subsidiaries (including any QLF),
other than any Indebtedness incurred pursuant to Section 9.07(d) hereof or
Section 9.07(f) hereof, the sum of:

        (a)   the gross cash proceeds received by the Company or any of its
Subsidiaries from such incurrence (including any cash payments received by way
of deferred payment of principal pursuant to a permitted promissory note or
installment receivable or otherwise, but only as and when received); minus

        (b)   all (i) reasonable and customary fees and expenses actually paid
by the Company or its Subsidiaries in connection therewith and
(ii) underwriters' discounts and commissions in connection therewith not payable
to the Company, any of its Subsidiaries or any of their Affiliates.

9

--------------------------------------------------------------------------------




        "Net Disposition Proceeds" shall mean the sum of:

        (a)   the gross cash proceeds received by the Company or any of its
Subsidiaries from any Disposition; minus

        (b)   (i) all reasonable and customary legal, investment banking,
brokerage, accounting, financial advisory, title, recording, and other fees and
expenses actually incurred by the Company and its Subsidiaries in connection
with such Disposition, (ii) all taxes actually paid or estimated by the Company
(in good faith) to be payable in cash in connection with such Disposition;
provided, however, that if, after the payment of all taxes with respect to such
Disposition, the amount of estimated taxes, if any, pursuant to clause (ii)
above exceeded the amount of taxes actually paid in cash in respect of such
Disposition, the aggregate amount of such excess shall be immediately payable,
pursuant to clause (b) of Section 2.07, as Net Disposition Proceeds,
(iii) without duplication of the taxes referred to in clause (ii) above, the
amount of income taxes payable (assuming the taxpayer is subject to taxation at
the highest applicable marginal rate and determined without regard to any other
tax items of the Company or the taxpayer) by the taxpayers arising from such
Disposition (provided that a certificate is delivered to the Administrative
Agent, satisfactory in form and substance to the Administrative Agent, by
PricewaterhouseCoopers LLC (or other independent public accountants of
nationally recognized standing, with the prior written approval of the
Administrative Agent) at the time of such Disposition setting forth in detail
the calculation of such amount, (iv) if permitted hereunder or otherwise by the
Majority Lenders, the aggregate amount of any Indebtedness which is secured by
such asset and required to be repaid from such gross cash proceeds and (v) the
amount of any reserve or escrow established in respect of any claims or
liabilities of or payable by the Company or its Subsidiaries in respect of such
Disposition.

        "Net Equity Proceeds" shall mean, in the case of the issuance, placement
or sale of equity securities or other ownership interests (whether pursuant to a
public or private offering, but excluding (x) any issuance of securities or
other ownership interests to employees of the Company or any of its Subsidiaries
and (y) any Equity Contribution) from and after the date hereof, the sum of:

        (a)   the gross cash proceeds received by the Company or any of its
Subsidiaries from such issuance, placement or sale of equity securities or other
ownership interests (including any cash payments received by way of deferred
payment of principal pursuant to a permitted promissory note or installment
receivable or otherwise, but only as and when received); minus

        (b)   all (i) reasonable and customary legal, investment banking,
brokerage, accounting, financial advisory, title, recording, and other fees and
expenses actually paid by the Company or its Subsidiaries in connection
therewith and (ii) underwriters' discounts and commissions in connection
therewith not payable to the Company, any of its Subsidiaries or any of their
Affiliates.

        "Notes" shall mean the promissory notes described in Section 2.05
hereof.

        "Obligors" shall have the meaning assigned to such term in the preamble.

        "Original Credit Agreement" shall have the meaning assigned to such term
in the preamble.

        "Owned Switch Property" shall have the meaning assigned to such term in
Section 9.20(b)(i) hereof.

        "Participant" shall have the meaning assigned to such term in
Section 12.07(c) hereof.

10

--------------------------------------------------------------------------------






        "Permitted Investments" shall mean: (a) direct obligations of the United
States of America, or of any agency thereof, or obligations guaranteed as to
principal and interest by the United States of America, or of any agency
thereof, in either case maturing not more than 90 days from the date of
acquisition thereof; (b) deposits maintained with any banking institution and
certificates of deposit issued by any other bank or trust company organized
under the laws of the United States of America or any state thereof and having
capital, surplus and undivided profits of at least U.S.$500,000,000, maturing
not more than 90 days from the date of acquisition thereof; and (c) commercial
paper rated A1 or better or P1 by Standard & Poor's Corporation or Moody's
Investors Services, Inc., respectively, maturing not more than 90 days from the
date of acquisition thereof.

        "Person" shall mean any individual, corporation, company, voluntary
association, partnership, joint venture, trust, unincorporated organization or
government (or any agency, instrumentality or political subdivision thereof).

        "Pesos" shall mean the lawful money of Chile.

        "Post-Default Rate" shall mean, in respect of any principal of any Loan,
interest thereon or any other amount owing hereunder that is not paid when due
(whether at stated maturity, by acceleration, by optional or mandatory
prepayment or otherwise), a rate per annum for each Default Interest Period
equal to (a) 3% plus (b) the Applicable Margin plus (c) the Eurodollar Rate for
such Default Interest Period.

        "Principal Payment Dates" shall mean the last Business Day of each
March, June, September and December in each year, commencing with the last
Business Day of March 2004.

        "Process Agent" shall have the meaning assigned to such term in
Section 12.13(b) hereof.

        "Property" shall mean any right or interest in or to property of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible.

        "ProRata Share" shall have the meaning assigned to such term in
Section 6.07(iii) hereof.

        "QLF" shall mean any Qualified Local Financings entered into pursuant to
Section 9.21 hereof.

        "QLF Lenders" shall mean the holders from time to time of any QLF.

        "QLF Rating Date" shall have the meaning assigned to that term in
Section 9.21(b)(iii) hereof.

        "Qualified Local Financing" shall mean Indebtedness of the Company that:

        (a)   is either secured on a pari passu and pro-rata basis with the
Lenders hereunder or is unsecured,

        (b)   has covenants that do not materially impair the rights of the
Administrative Agent or the Lenders hereunder or under any of the other Basic
Documents and that are not materially more restrictive than the covenants set
forth in Section 9 hereof, provided that there may be an additional financial
covenant testing the ratio of the total liabilities of the Company to the equity
of the Company,

        (c)   has a repayment schedule that is no more accelerated than the
repayment schedule set forth in Section 3.01 hereof,

        (d)   any Net Debt Proceeds of which are used to prepay the Loans
pursuant to Section 2.07(d) hereof, and

        (e)   has a maturity of no earlier than December 31, 2006.

11

--------------------------------------------------------------------------------




        "Regulations A, U and X" shall mean, respectively, Regulations A, U and
X of the Board of Governors of the Federal Reserve System of the United States
of America (or any successor), as the same may be modified and supplemented and
in effect from time to time.

        "Regulatory Change" shall mean, with respect to any Lender (or any
Lending Office or bank holding company of which such Lender is a subsidiary),
any change after the date of this Agreement in law or regulations or the
adoption or making after such date of any interpretation, directive or request
applying to a class of financial institutions including such Lender (or such
Lending Office or such bank holding company) of or under any law or regulations
(whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any court or governmental or monetary authority
charged with the interpretation or administration thereof.

        "Release" shall mean any release, spill, emission, leaking, pumping,
injection, deposit, disposal, discharge, dispersal, leaching or migration of
Hazardous Materials into the indoor or outdoor environment, including, without
limitation, the movement of Hazardous Materials through ambient air, soil,
surface water, ground water, wetlands, land or subsurface strata.

        "Relevant Date" shall have the meaning assigned to such term in
Section 9.21(d) hereof.

        "Relevant Parties" shall mean the Company, any Subsidiary Guarantor and
any Stock Pledgor.

        "Required Lenders" shall mean Lenders holding at least 66?% of the
aggregate outstanding principal amount of the Loans.

        "Required Modifications" shall have the meaning assigned to such term in
Section 9.21(c)(vii) hereof.

        "Required Payment" shall have the meaning assigned to such term in
Section 4.06 hereof.

        "Security Documents" shall mean, collectively, each of the agreements
described on Exhibit A hereto, together with any other agreement, instrument or
other document creating, governing, perfecting or evidencing a Lien securing
obligations of Obligors hereunder that is entered into pursuant to any of the
Security Documents or this Agreement, as the same may be modified and
supplemented and in effect from time to time.

        "Stock Pledge Agreement" shall mean the Stock Pledge Agreements
described on Exhibit A hereto.

        "Stock Pledgors" shall mean each Person owning any capital stock of the
Company, which, on the Closing Date, consists of United Chile, Inc., a Colorado
corporation, and United Chile Ventures, Inc., a Cayman Islands company.

        "Subordinated Debt" shall mean the Indebtedness of the Company described
on Schedule I hereto under the heading "Subordinated Debt."

        "Subsequent Request" shall have the meaning assigned to such term in
Section 9.21(b)(ii) hereof.

        "Subsidiary" shall mean, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such

12

--------------------------------------------------------------------------------




Person or one or more Subsidiaries of such Person or by such Person and one or
more Subsidiaries of such Person.

        "Subsidiary Guarantors" shall have the meaning assigned to such term in
the preamble.

        "Substitute Basis" shall have the meaning assigned to such term in
Section 5.02(b)(i) hereof.

        "TD" shall mean Toronto Dominion (Texas), Inc.

        "Telecommunications License" shall mean the licenses granted to the
Company or any of its Subsidiaries by the Chilean Under Secretary of
Telecommunications (Subsecretaría de Telecomunicaciones) for the provision of
telecommunications services.

        "Telephony Operations" shall have the meaning assigned to such term in
Section 9.01(a)(y) hereof.

        "Telephony Subscribers" shall mean subscribers to telephony services
provided by the Obligors.

        "Total Debt to EBITDA Ratio" shall mean, as at any date, the ratio of
the following:

        (a)   the aggregate amount of all Indebtedness of the Company and its
Subsidiaries on such date to

        (b)   the product of (x) EBITDA for the period of two fiscal quarters
ending on, or most recently ended prior to, such date times (y) two.

        "UGC" shall mean UGC Holdings, Inc., a Delaware corporation, and its
legal successors.

        "VTR Larga Distancia Lease Agreements" shall mean:

        (a)   the lease agreement No 9609007, dated as of February 1, 1997,
between VTR Telefónica S.A. and Comunicaciones Mundiales S.A.,

        (b)   the lease agreement No 97003008, dated as of February 1, 1997,
between VTR Telefónica S.A. and VTR Larga Distancia S.A.,

        (c)   the agreement No 01071998 for the provision of telecommunication
services, dated as of July 1, 1998, between VTR Cablexpress (Chile) S.A. and VTR
Larga Distancia S.A., and

        (d)   the agreement No 02071998 for the provision of telecommunication
services, dated as of July 1, 1998, between VTR Cablexpress (Chile) S.A. and VTR
Larga Distancia S.A.

        "Wholly Owned Subsidiary" shall mean, with respect to any Person, any
corporation, partnership or other entity of which all of the equity securities
or other ownership interests are directly or indirectly owned or controlled by
such Person or one or more Wholly Owned Subsidiaries of such Person or by such
Person and one or more Wholly Owned Subsidiaries of such Person.

        "Working Capital" shall mean, at any time of determination, the sum of:

        (a)   the consolidated current assets of the Company and its
Subsidiaries at such time (other than cash and cash equivalents held by the
Company and its Subsidiaries, and other than any assets arising under Hedge
Agreements), minus

        (b)   the consolidated current liabilities of the Company and its
Subsidiaries at such time (other than the current portion of outstanding Loans,
and other than liabilities under Hedge Agreements).

13

--------------------------------------------------------------------------------




        1.02    Accounting Terms and Determinations.    

        (a)   Except as otherwise expressly provided herein, all financial
statements required to be delivered to the Administrative Agent or the Lenders
hereunder shall be prepared in accordance with generally accepted accounting
principles in Chile, as in effect from time to time, subject to Section 1.02(b)
below. Except as otherwise expressly provided herein, all accounting terms used
herein shall be interpreted, and all certificates and reports as to financial
matters required to be delivered to the Administrative Agent or the Lenders
hereunder shall (unless otherwise disclosed to the Administrative Agent or the
Lenders in writing at the time of delivery thereof in the manner described in
subsection (b) below) be prepared, in accordance with generally accepted
accounting principles in Chile applied on a basis consistent with those used in
the preparation of the latest financial statements furnished to the Lenders
hereunder. All calculations made for the purposes of determining compliance with
this Agreement shall (except as otherwise expressly provided herein) be made by
application of generally accepted accounting principles in Chile applied on a
basis consistent with those used in the preparation of the latest financial
statements furnished to the Lenders hereunder unless (i) the Company shall have
objected to determining such compliance on such basis at the time of delivery of
such financial statements or (ii) the Majority Lenders shall so object in
writing within 30 days after delivery of such financial statements, in either of
which events such calculations shall be made on a basis consistent with those
used in the preparation of the latest financial statements as to which such
objection shall not have been made (which, if objection is made in respect of
the first financial statements delivered under Section 9.01 hereof, shall mean
the financial statements referred to in Section 8.02 hereof).

        (b)   The Company shall deliver to the Administrative Agent or the
Lenders at the same time as the delivery of any annual or quarterly financial
statement under Section 9.01 hereof (i) a description in reasonable detail of
any material variation between the application of accounting principles employed
in the preparation of such statement and the application of accounting
principles employed in the preparation of the next preceding annual or quarterly
financial statements as to which no objection has been made in accordance with
the last sentence of subsection (a) above and (ii) reasonable estimates of the
difference between such statements arising as a consequence thereof.

        (c)   Notwithstanding any contrary provision of GAAP, for purposes of
converting amounts in Pesos into amounts in Dollars in connection with (x) the
determination of EBITDA for purposes of Section 9.11 hereof (Total Debt to
EBITDA Ratio) for any period, the exchange rate that shall be used shall be the
average exchange rate for two fiscal quarters ending on the last day of such
period (and otherwise determined in accordance with GAAP), (y) the determination
of EBITDA for purposes of Section 9.12 hereof (CADS to Adjusted Debt Service
Ratio) for any period, the exchange rate that shall be used shall be the average
daily exchange rate referred to as Dólar Observado published in the Chilean
Official Gazette by the Central Bank of Chile (or, if the Central Bank of Chile
ceases to publish the Dólar Observado, the exchange rate replacing Dólar
Observado) for the four fiscal quarters ending on the last day of such period
(and otherwise determined in accordance with GAAP) and (z) the determination of
EBITDA for purposes of Section 9.13 hereof (Interest Coverage Ratio) for any
period, the exchange rate that shall be used shall be the exchange rate for the
fiscal quarter ending on the last day of such period (and otherwise determined
in accordance with GAAP).

        Section 2.    Loans, Certain Fees, Notes and Prepayments.    

        2.01    Outstanding Loans.    Pursuant to the Original Credit Agreement,
each of the Lenders made "Tranche A Loans" (as that term is defined in the
Original Credit Agreement) and "Tranche B Loans" (as so defined) in Dollars to
the Company (collectively, the "Loans"). The outstanding principal amount of
each Lender's Loans on the date of this Agreement, after giving effect to the
prepayments required by Section 7.01(a)(i) hereof, is set forth opposite the
name of such Lender on the signature pages hereto.

14

--------------------------------------------------------------------------------


        2.02    Fees.    The Company shall pay to the Administrative Agent for
account of each Lender the following fees:

        (a)   on the Closing Date, a fee in an amount equal to 1.0% of the
aggregate outstanding principal amount of Loans held by such Lender on such
date, as set forth opposite such Lender's name on the signature pages hereto;

        (b)   on each Closing Date Anniversary, a fee in an amount equal to the
Applicable Fee Percentage of the aggregate outstanding principal amount of Loans
held by such Lender on such date; and

        (c)   on the third Closing Date Anniversary, in addition to the fee
described in clause (b) above, a fee in an amount equal to 0.75%.

        2.03    Lending Offices.    The Loans made by each Lender are maintained
at such Lender's Lending Office.

        2.04    Remedies Independent.    Without prejudice to the provisions of
Section 10 hereof, to the extent they require action on the part of the Majority
Lenders to accelerate the maturity of the Loans, the amounts payable by the
Company at any time hereunder and under the Notes to each Lender shall be a
separate and independent debt and each Lender shall be entitled to protect and
enforce its rights arising out of this Agreement and the Notes, and it shall not
be necessary for any other Lender or the Administrative Agent to consent to, or
be joined as an additional party in, any proceedings for such purposes.

        2.05    Notes.    Each of the Loans is evidenced by one or more
promissory notes (pagarés) issued pursuant to the Original Credit Agreement. As
provided in Section 7.01(c)(iii) hereof, on the Closing Date each of said
promissory notes shall be amended to reflect the modifications to the terms of
the Loans provided for by this Agreement.

        2.06    Optional Prepayments.    Subject to Section 4.04 hereof, the
Company shall have the right to prepay Loans at any time, provided that the
Company shall give the Administrative Agent notice of each such prepayment as
provided in Section 4.05 hereof (and, upon the date specified in any such notice
of prepayment, the amount to be prepaid shall become due and payable hereunder).
Each prepayment of Loans under this Section shall be without any penalty or
premium, except as may be required under Section 5.05 hereof, and shall be
applied to the remaining installments of the Loans ratably in accordance with
the respective amounts thereof.

        2.07    Mandatory Prepayments.    

        (a)    From Excess Cash Flow.    On the last day of the first Interest
Period ending after the earlier of (i) the receipt by the Lenders of the annual
financial statements of the Company referred to in Section 9.01(b) hereof and
(ii) the date by which such annual financial statements are required to be
furnished to the Lenders pursuant to said Section, commencing with the annual
financial statements for the fiscal year of the Company ending on December 31,
2003, the Company shall prepay the Loans in an aggregate amount equal to the
Lenders' Share, on the date of such prepayment, of 100% of Excess Cash Flow for
such fiscal year, provided that no such prepayment in respect of Excess Cash
Flow is required to be made (x) if the Company's cash balance as at the last day
of such fiscal year (as set forth in said financial statements) is less than
U.S.$5,000,000, or (y) to the extent that, had such prepayment, together with
any prepayment required to be made with respect to all QLF's in respect of
Excess Cash Flow, been made on the last day of such fiscal year, the Company's
cash balance as at the last day of such fiscal year would have been less than
U.S.$5,000,000. Each such prepayment shall be applied to the installments of the
Loans in the inverse order of the maturity thereof. To the extent necessary
under Chilean Law, the Company agrees to apply to the Central Bank of Chile, as
promptly as practicable prior to the last day of such Interest Period, for
approval to make such prepayment.

15

--------------------------------------------------------------------------------


        (b)    From Net Disposition Proceeds.    On or before the tenth Business
Day following the Application Date relating to any Net Disposition Proceeds, the
Company shall prepay the Loans in an aggregate amount equal to the Lenders'
Share, on the date of such prepayment, of 100% of such Net Disposition Proceeds.
Each such prepayment shall be applied to the installments of the Loans in the
inverse order of the maturity thereof. To the extent necessary under Chilean
Law, the Company agrees to apply to the Central Bank of Chile, no later than the
Business Day following receipt of such Net Disposition Proceeds, for approval to
make such prepayment.

        (c)    From Net Equity Proceeds.    On or before the tenth Business Day
following the Application Date relating to any Net Equity Proceeds, the Company
shall prepay the Loans in an aggregate amount equal to the Lenders' Share, on
the date of such prepayment, of 100% of such Net Equity Proceeds. Each such
prepayment shall be applied to the installments of the Loans in the inverse
order of the maturity thereof. To the extent necessary under Chilean Law, the
Company agrees to apply to the Central Bank of Chile, no later than the Business
Day following receipt of such Net Equity Proceeds, for approval to make such
prepayment.

        (d)    From Net Debt Proceeds.    On or before the tenth Business Day
following the Application Date relating to any Net Debt Proceeds, the Company
shall prepay the Loans in an aggregate amount equal to the Lenders' Share, on
the date of such prepayment, of 100% of such Net Debt Proceeds. Each such
prepayment shall be applied to the installments of the Loans in the inverse
order of the maturity thereof; provided that each such prepayment made with Net
Debt Proceeds from any QLF shall be applied pro rata to the remaining
installments of the Loans. To the extent necessary under Chilean Law, the
Company agrees to apply to the Central Bank of Chile, no later than the Business
Day following receipt of such Net Debt Proceeds, for approval to make such
prepayment.

        Section 3.    Payments of Principal and Interest.    

        3.01    Repayment of Loans.    The Company hereby promises to pay to the
Administrative Agent for account of each Lender the principal of such Lender's
Loans in installments on the Principal Payment Dates in the following respective
percentages of the Closing Date Balance:

Principal Payment Date falling on or closest to


--------------------------------------------------------------------------------

  Percentage of
Closing Date Balance

--------------------------------------------------------------------------------

  March 31, 2004   3.75 % June 30, 2004   3.75 % September 30, 2004   3.75 %
December 31, 2004   3.75 % March 31, 2005   8.75 % June 30, 2005   8.75 %
September 30, 2005   8.75 % December 31, 2005   8.75 % March 31, 2006   12.50 %
June 30, 2006   12.50 % September 30, 2006   12.50 % December 31, 2006   12.50 %

        Each of the foregoing installments will be reduced to the extent
provided by Sections 2.06 and 2.07 hereof.

        3.02    Interest.    The Company hereby promises to pay to the
Administrative Agent for account of each Lender interest on the unpaid principal
amount of each Loan made by such Lender for the period from and including the
date of such Loan to but excluding the date such Loan shall be paid in full, at
a rate per annum, for each Interest Period relating thereto, equal to the
Eurodollar Rate for such Loan for such Interest Period plus the Applicable
Margin. Notwithstanding the foregoing, the

16

--------------------------------------------------------------------------------

Company hereby promises to pay to the Administrative Agent for account of each
Lender interest at the applicable Post-Default Rate on any principal of any Loan
made by such Lender and on any other amount payable by the Company hereunder or
under the Notes held by such Lender to or for account of such Lender, that shall
not be paid in full when due (whether at stated maturity, by acceleration, by
mandatory prepayment or otherwise), for the period from and including the due
date thereof to but excluding the date the same is paid in full. Accrued
interest on each Loan shall be payable in arrears on the last day of each
Interest Period therefor and upon the payment or prepayment thereof (but only on
the principal amount so paid or prepaid), except that interest payable at the
Post-Default Rate shall be payable from time to time on demand. Promptly after
the determination of any interest rate provided for herein or any change
therein, the Administrative Agent shall give notice thereof to the Lenders to
which such interest is payable and to the Company.

        Section 4.    Payments; Pro Rata Treatment; Computations; Etc.    

        4.01    Payments.    

        (a)   Except to the extent otherwise provided herein, all payments of
principal, interest and other amounts to be made by any Obligor under this
Agreement and the Notes, and, except to the extent otherwise provided therein,
all payments to be made by the Obligors under any other Basic Document, shall be
made in Dollars, in immediately available funds, without deduction, setoff or
counterclaim, to the Administrative Agent at the Administrative Agent's Account,
not later than 1:00 p.m. New York time on the date on which such payment shall
become due (each such payment made after such time on such due date to be deemed
to have been made on the next succeeding Business Day).

        (b)   The Company shall, subject to Section 4.02 hereof, at the time of
making each payment under this Agreement or any Note for account of any Lender,
specify to the Administrative Agent (which shall so notify the intended
recipient(s) thereof) the Loans or other amounts payable by the Company
hereunder to which such payment is to be applied (and in the event that the
Company fails to so specify, or if an Event of Default has occurred and is
continuing, the Administrative Agent may distribute such payment to the Lenders
for application in such manner as it or the Majority Lenders, subject to
Section 4.02 hereof, may determine to be appropriate).

        (c)   Each payment received by the Administrative Agent under this
Agreement or any Note for account of any Lender shall be paid by the
Administrative Agent promptly to such Lender, in immediately available funds,
for account of such Lender's Lending Office for the Loan or other obligation in
respect of which such payment is made.

        (d)   If the due date of any payment under this Agreement or any Note
would otherwise fall on a day that is not a Business Day, such date shall be
extended to the next succeeding Business Day, and interest shall be payable for
any principal so extended for the period of such extension.

        4.02    Pro Rata Treatment.    Except to the extent otherwise provided
herein: (a) each payment or prepayment (whether optional or mandatory) of
principal of Loans by the Company shall be made for account of the Lenders pro
rata in accordance with the respective unpaid principal amounts of such Loans
held by them; and (b) each payment of interest on Loans by the Company shall be
made for account of the Lenders pro rata in accordance with the amounts of
interest on such Loans then due and payable to the respective Lenders.

        4.03    Computations.    Interest on Loans and commitment fees shall be
computed on the basis of a year of 360 days and actual days elapsed (including
the first day but excluding the last day) occurring in the period for which
payable.

        4.04    Minimum Amounts.    Except for mandatory prepayments made
pursuant to Section 2.07 hereof, each partial prepayment of principal of Loans
shall be in an aggregate amount at least equal to U.S.$5,000,000 or a larger
multiple of U.S.$1,000,000.

17

--------------------------------------------------------------------------------


        4.05    Certain Notices.    Notices by the Company to the Administrative
Agent of optional prepayments of Loans shall be irrevocable and shall be
effective only if received by the Administrative Agent not later than 10:00 a.m.
New York time on the third Business Day prior to the date of such prepayment.
Each such notice of optional prepayment shall specify the amount (subject to
Sections 4.02 and 4.04 hereof) of each Loan to be prepaid and the date of
prepayment (which shall be a Business Day). The Administrative Agent shall
promptly (and, if the Administrative Agent receives such notice by 10:00 a.m. on
any Business Day, on the same Business Day) notify the Lenders of the contents
of each such notice.

        4.06    Non-Receipt of Funds by the Administrative Agent.    Unless the
Administrative Agent shall have been notified by the Company prior to the date
on which the Company is to make payment to the Administrative Agent of a payment
to the Administrative Agent for account of one or more of the Lenders hereunder
(such payment being herein called the "Required Payment"), which notice shall be
effective upon receipt, that the Company does not intend to make the Required
Payment to the Administrative Agent, the Administrative Agent may assume that
the Required Payment has been made and may, in reliance upon such assumption
(but shall not be required to), make the amount thereof available to the
intended recipient(s) on such date; and, if the Company has not in fact made the
Required Payment to the Administrative Agent, the recipient(s) of such payment
shall, on demand, repay to the Administrative Agent the amount so made available
together with interest thereon in respect of each day during the period
commencing on the date (the "Advance Date") such amount was so made available by
the Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to the Federal Funds Rate for such day and, if
such recipient(s) shall fail promptly to make such payment, the Administrative
Agent shall be entitled to recover such amount, on demand, from the Company,
together with interest as aforesaid, provided that if neither the recipient(s)
nor the Company shall return the Required Payment to the Administrative Agent
within three Business Days of the Advance Date, then, retroactively to the
Advance Date, the Company and the recipient(s) shall each be obligated to pay
interest on the Required Payment. If the Required Payment shall represent a
payment to be made by the Company to the Lenders, the Company and the
recipient(s) shall each be obligated retroactively to the Advance Date to pay
interest in respect of the Required Payment at the Post Default Rate (and, in
case the recipient(s) shall return the Required Payment to the Administrative
Agent, without limiting the obligation of the Company under Section 3.02 hereof
to pay interest to such recipient(s) at the Post Default Rate in respect of the
Required Payment).

        4.07    Sharing of Payments, Etc.    

        (a)   The Company and each Subsidiary Guarantor agrees that, in addition
to (and without limitation of) any right of setoff, banker's lien or
counterclaim a Lender and its Affiliates may otherwise have, each Lender and its
Affiliates shall be entitled, at its option, to offset balances held by it
(including any deposits, whether general or special, time or demand, or
provisional or final, and including certificates of deposit) for account of the
Company or any Subsidiary Guarantor, or other Indebtedness of such Lender held
by the Company or any Subsidiary Guarantor, at any of its offices, in Dollars or
in any other currency, against any principal of or interest on any of such
Lender's Loans, to the extent due and payable, or any other amount then due and
payable to such Lender hereunder (regardless of whether such balances are then
due to the Company or such Subsidiary Guarantor), in which case it shall
promptly notify the Company and the Administrative Agent thereof, provided that
such Lender's failure to give such notice shall not affect the validity thereof.

        (b)   If any Lender shall obtain from any Obligor payment of any
principal of or interest on any Loan owing to it or payment of any other amount
under this Agreement or any other Basic Document through the exercise of any
right of setoff, banker's lien or counterclaim or similar right or otherwise
(other than from the Administrative Agent as provided herein), and, as a result
of such payment, such Lender shall have received a greater percentage of the
principal of or interest on the Loans or such

18

--------------------------------------------------------------------------------


other amounts then due hereunder or thereunder by such Obligor to such Lender
than the percentage received by any other Lender, it shall promptly purchase
from such other Lenders participations in (or, if and to the extent specified by
such Lender, direct interests in) the Loans or such other amounts, respectively,
owing to such other Lenders (or in interest due thereon, as the case may be) in
such amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all the Lenders shall share the benefit of such
excess payment (net of any expenses that may be incurred by such Lender in
obtaining or preserving such excess payment) pro rata in accordance with the
unpaid principal of and/or interest on the Loans or such other amounts,
respectively, owing to each of the Lenders. To such end all the Lenders shall
make appropriate adjustments among themselves (by the resale of participations
sold or otherwise) if such payment is rescinded or must otherwise be restored.

        (c)   The Company agrees that any Lender so purchasing such a
participation (or direct interest) may exercise all rights of setoff, banker's
lien, counterclaim or similar rights with respect to such participation as fully
as if such Lender were a direct holder of Loans or other amounts (as the case
may be) owing to such Lender in the amount of such participation.

        (d)   Nothing contained herein shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise, and retain the
benefits of exercising, any such right with respect to any other Indebtedness or
obligation of any Obligor. If, under any applicable bankruptcy, insolvency or
other similar law, any Lender receives a secured claim in lieu of a setoff to
which this Section 4.07 applies, such Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Lender entitled under this Section 4.07 to share in the
benefits of any recovery on such secured claim.

        Section 5.    Yield Protection, Etc.    

        5.01    Additional Costs.    

        (a)   The Company shall pay directly to each Lender from time to time
such amounts as such Lender may reasonably determine to be necessary to
compensate such Lender for any costs that such Lender determines are
attributable to its maintaining of any Loans, or any reduction in any amount
receivable by such Lender hereunder in respect of any Loans or such obligation
(such increases in costs and reductions in amounts receivable being herein
called "Additional Costs"), resulting from any Regulatory Change that:

        (i)    shall subject any Lender (or its Lending Office or the bank
holding company of which it is a subsidiary) to any tax, duty or other charge in
respect of such Loans or its Notes or changes the basis of taxation of any
amounts payable to such Lender under this Agreement or its Notes in respect of
Loans (excluding changes in the rate of tax on the overall net income of such
Lender or of such Lending Office by the jurisdiction in which such Lender has
its principal office or such Lending Office or such bank holding company); or

        (ii)   imposes or modifies any reserve, special deposit or similar
requirements relating to any extensions of credit or other assets of, or any
deposits with or other liabilities of, such Lender (including, without
limitation, any of such Loans or any deposits referred to in the definition of
"Eurodollar Rate" in Section 1.01 hereof), or any commitment of such Lender.

        (b)   Without limiting the effect of the foregoing provisions of this
Section 5.01 (but without duplication), the Company shall pay directly to each
Lender from time to time on request such amounts as such Lender may reasonably
determine to be necessary to compensate such Lender (or, without duplication,
the bank holding company of which such Lender is a subsidiary) for any costs
that it determines are attributable to the maintenance by such Lender (or any
Lending Office or such bank holding company), pursuant to any law or regulation
or any interpretation, directive or request (whether or not having the force of
law and whether or not failure to comply therewith would be unlawful) of any
court or governmental or monetary authority (i) following any Regulatory Change
or

19

--------------------------------------------------------------------------------

(ii) implementing any riskbased capital guideline or other requirement (whether
or not having the force of law and whether or not the failure to comply
therewith would be unlawful) heretofore or hereafter issued by any government or
governmental or supervisory authority implementing at the national level the
Basle Accord, of capital in respect of its Loans (such compensation to include,
without limitation, an amount equal to any reduction of the rate of return on
assets or equity of such Lender (or any Lending Office or such bank holding
company) to a level below that which such Lender (or any Lending Office or such
bank holding company) could have achieved but for such law, regulation,
interpretation, directive or request). For purposes of this Section 5.01(b),
"Basle Accord" shall mean the proposals for riskbased capital framework
described by the Basle Committee on Banking Regulations and Supervisory
Practices in its paper entitled "International Convergence of Capital
Measurement and Capital Standards" dated July 1988, as amended, modified and
supplemented and in effect from time to time or any replacement thereof.

        (c)   Each Lender shall notify the Company of any event occurring after
the date of this Agreement entitling such Lender to compensation under
paragraph (a) or (b) of this Section 5.01 as promptly as practicable, but in any
event within 45 days, after such Lender obtains actual knowledge thereof;
provided that (i) if any Lender fails to give such notice within 45 days after
it obtains actual knowledge of such an event, such Lender shall, with respect to
compensation payable pursuant to this Section 5.01 in respect of any costs
resulting from such event, only be entitled to payment under this Section 5.01
for costs incurred from and after the date 45 days prior to the date that such
Lender does give such notice, (ii) no Lender shall be entitled to compensation
under paragraph (a) or (b) of this Section 5.01 for any period in excess of
120 days prior to the date of notice from such Lender to the Company
(irrespective of the date on which such Lender had actual knowledge of the event
giving rise to the request for compensation), (iii) any such Lender shall be
entitled to compensation under paragraphs (a) and (b) of this Section 5.01 only
if such Lender is requesting similar compensation from other borrowers similarly
situated, and (iv) each Lender will designate a different Lending Office for the
Loans of such Lender if such designation will avoid the need for, or reduce the
amount of, such compensation and will not, in the sole opinion of such Lender,
be disadvantageous to such Lender, except that such Lender shall have no
obligation to designate a Lending Office located in the United States of
America. Each Lender will furnish to the Company a certificate setting forth the
basis and amount of each request by such Lender for compensation under
paragraph (a) or (b) of this Section 5.01. Determinations and allocations by any
Lender for purposes of this Section 5.01 of the effect of any Regulatory Change
pursuant to paragraph (a) or (b) of this Section 5.01, or of the effect of
capital maintained pursuant to paragraph (b) of this Section 5.01, on its costs
or rate of return of maintaining Loans or on amounts receivable by it in respect
of Loans, and of the amounts required to compensate such Lender under this
Section 5.01, shall be conclusive, provided that such determinations and
allocations are made on a reasonable basis.

        (d)   Provided that no Default shall have occurred and be continuing,
the Company may, at any time, replace any Lender (x) as to which the Company is
obligated to make payments under this Section 5.01 (unless such Lender has since
changed its Lending Office so as to eliminate the obligation of the Company to
make such payments), or (y) which has given the Company the notice contemplated
by Section 5.03 hereof, by giving not less than ten Business Days' prior notice
to the Administrative Agent (who shall promptly notify such Lender), that it
intends to replace such Lender with one or more lenders (including but not
limited to one or more Lenders under this Agreement) selected by the Company
that (i) have agreed to replace such Lender as provided in this Section 5.01(d),
(ii) are reasonably acceptable to the Administrative Agent and (iii) enter into
an assignment agreement with such Lender (in form reasonably acceptable to such
Lender). Upon the effective date of any replacement under this paragraph and as
a condition to such replacement, the replacement lender or lenders shall pay to
the Lender being replaced the principal of the Loans held by such Lender and the
Company shall pay to such Lender all accrued interest on such Loans and all
other amounts owing to such Lender hereunder (including any amounts payable
under Section 5.05 hereof as if such Loans

20

--------------------------------------------------------------------------------


were being prepaid by the Company) whereupon each such replacement lender (if
not already a Lender) shall become a "Lender" for all purposes of this
Agreement. Each Lender agrees to execute and deliver such instruments, and take
such other actions, as may be required by the Central Bank of Chile in order to
effect the replacement of such Lender pursuant to this Section 5.01(d).

        5.02    Alternative Interest Rate.    Anything herein to the contrary
notwithstanding, if, on or prior to the determination of any Eurodollar Rate for
any Interest Period or Default Interest Period:

        (a)   the Administrative Agent reasonably determines (so long as the
Administrative Agent is making substantially the same determination with respect
to other borrowers (situated similarly to the Company) to which it has made
loans), which determination shall be conclusive, that interest rate reported for
the relevant deposits referred to in the definition of "Eurodollar Rate" in
Section 1.01 hereof are not being provided in the relevant amounts or for the
relevant maturities for purposes of determining rates of interest for Loans as
provided herein; or

        (b)   the Majority Lenders reasonably determine (so long as they are
making substantially the same determination with respect to other borrowers
(situated similarly to the Company) to which they respectively have made loans),
which determination shall be conclusive, and notify the Administrative Agent
that the relevant rates of interest referred to in the definition of "Eurodollar
Rate" in Section 1.01 hereof upon the basis of which the rate of interest for
Loans for such Interest Period or Default Interest Period is to be determined
are not likely to adequately cover the cost to such Lenders of maintaining Loans
for such Interest Period or Default Interest Period;

then the Administrative Agent shall give the Company and each Lender prompt
notice thereof and:

        (i)    During the 15-day period next succeeding the date of any such
notice (the "Negotiation Period"), the Administrative Agent (in consultation
with such Lenders) and the Company will negotiate in good faith for the purpose
of agreeing upon an alternative, mutually acceptable basis (the "Substitute
Basis") for determining the rate of interest to be applicable to the Loans for
such Interest Period or Default Interest Period;

        (ii)   If at the expiry of the Negotiation Period, the Majority Lenders
and the Company have agreed upon a Substitute Basis and the Administrative Agent
has received confirmation from its Chilean counsel that such Substitute Basis
has received all necessary governmental approvals and consents, the Substitute
Basis shall be retroactive to, and take effect from, the beginning of such
Interest Period or Default Interest Period;

        (iii)  If at the expiry of the Negotiation Period, a Substitute Basis
shall not have been agreed upon as aforesaid or the Administrative Agent shall
not have received the above mentioned confirmation as to requisite governmental
approvals or consents, the Administrative Agent shall forthwith notify each
Lender of such failure to agree to receive such confirmation and, within five
Business Days after receipt of such notice (or as soon thereafter as may be
practicable), each such Lender shall notify the Company (through the
Administrative Agent) of the cost to such Lender (as determined by it in good
faith and on commercially reasonable terms) of funding and maintaining such Loan
for such Interest Period or Default Interest Period (which shall be
substantially the same cost that such Lender quotes to other borrowers
(similarly situated to the Company in similar situations) to which it has made
loans); and the interest payable to such Lender on such Loan for such Interest
Period shall be interest at a rate per annum equal to the Applicable Margin
above the cost to such Lender of funding and maintaining such Loan for such
Interest Period or Default Interest Period as so notified by such Lender (or, as
to any principal of such Loan or other amount payable to such Lender on or in
respect of such Loan which is then past due, 3% plus the Applicable Margin above
such cost); and

21

--------------------------------------------------------------------------------




        (iv)  The procedures specified in clauses (i), (ii) and (iii) above
shall apply to each Interest Period or Default Interest Period succeeding the
first Interest Period or Default Interest Period to which they were applied
unless and until the Administrative Agent shall determine in consultation with
the Majority Lenders that the conditions referred to in clause (a) or clause (b)
above no longer exist and so notifies the Company and the Lenders, whereupon
interest on such Loans shall again be determined in accordance with the
provisions of Section 3.02 hereof commencing on the first day of the Interest
Period or Default Interest Period next succeeding the date of such notice.

        5.03    Illegality.    Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its Lending
Office to honor its obligation to maintain any of its Loans hereunder (and, in
the reasonable opinion of such Lender, the designation of a different Lending
Office would either not avoid such unlawfulness or would be disadvantageous to
the Lender), then such Lender shall promptly notify the Company thereof (through
the Administrative Agent) and such Lender's obligation to maintain Loans shall
be suspended until such time as such Lender may again maintain Loans and, if any
of such Lender's Loans are then outstanding, the Company shall, upon the request
of such Lender, promptly prepay the principal of such Loans together with
accrued interest thereon.

        5.04    Chilean Taxes.    

        (a)   All payments on account of the principal of and interest on the
Loans, fees and all other amounts payable hereunder by the Obligors to or for
the account of the Administrative Agent or any Lender, including, without
limitation, amounts payable under clause (b) of this Section 5.04, shall be made
free and clear of and without reduction or liability for Chilean Taxes. The
Obligors will pay all Chilean Taxes for their own respective accounts, prior to
the date on which penalties attach thereto, except for any Chilean Taxes (other
than Chilean Taxes imposed on or in respect of any amount payable hereunder,
under the Notes or under any other Basic Document) the payment of which is being
contested in good faith and by proper proceedings and against which adequate
reserves are being maintained, so long as no claim for such Chilean Taxes is
made on the Administrative Agent or any Lender.

        (b)   Each of the Obligors shall indemnify the Administrative Agent and
each Lender against, and reimburse the Administrative Agent and each Lender on
demand for, any Chilean Taxes and any loss, liability, claim or expense,
including interest, penalties and legal fees, which the Administrative Agent or
such Lender (as the case may be) may incur at any time arising out of or in
connection with any failure of the Company or any Subsidiary Guarantor to make
any payment of Chilean Taxes when due.

        (c)   In the event that any Obligor is required by applicable law,
decree or regulation to deduct or withhold Chilean Taxes from any amounts
payable on, under or in respect of this Agreement or the Loans (including,
without limitation, the Chilean income taxes referred to in clause (e) of this
Section 5.04), such Obligor shall promptly pay the Person entitled to such
amount such additional amounts as may be required, after the deduction or
withholding of Chilean Taxes to enable such Person to receive from such Obligor,
on the due date thereof, an amount equal to the full amount stated to be payable
to such Person under this Agreement.

        (d)   Each Obligor shall furnish to the Administrative Agent, upon the
request of any Lender (through the Administrative Agent), together with
sufficient certified copies for distribution to each Lender requesting the same
original official tax receipts in respect of each payment of Chilean Taxes
required under this Section 5.04, within 30 days after the date such payment is
made, and the Obligors shall promptly furnish to the Administrative Agent at its
request or at the request of any Lender (through the Administrative Agent) any
other information, documents and receipts that the Administrative Agent or such
Lender may reasonably require to establish to its satisfaction that full and
timely payment has been made of all Chilean Taxes required to be paid under this
Section 5.04.

22

--------------------------------------------------------------------------------


        (e)   Each Obligor represents and warrants to the Lenders and the
Administrative Agent that, on and as of the date of this Agreement, none of this
Agreement, any other Basic Document, or the execution or delivery by any Obligor
of this Agreement or any other Basic Document, is subject to any Chilean Taxes,
and no payment to be made by any Obligor under this Agreement is subject to any
Chilean Taxes, except for Chilean income taxes at the rate of 4% on interest
payable by the Company hereunder, certain other Chilean income taxes of up to a
rate of 35% on amounts payable by the Company hereunder (other than interest on
and principal of the Loans) and, if applicable, Chilean stamp taxes at the rate
of 1.2% on the amount of each Loan, in each case required to be withheld and
paid by the Company.

        5.05    Compensation.    The Company shall pay to the Administrative
Agent for account of each Lender, upon the request of such Lender through the
Administrative Agent, such amount or amounts as shall be sufficient (in the
reasonable opinion of such Lender) to compensate it for any loss, cost or
expense that such Lender reasonably determines is attributable to:

        (a)   any payment or mandatory or optional prepayment of a Loan made by
such Lender for any reason (including, without limitation, the acceleration of
the Loans pursuant to Section 10 hereof) on a date other than the last day of an
Interest Period for such Loan; or

        (b)   any failure by the Company for any reason to prepay a Loan from
such Lender on the date specified in the relevant notice of prepayment given
pursuant to Section 2.06 hereof.

Without limiting the effect of the preceding sentence, such compensation shall
include an amount equal to the excess, if any, of (i) the amount of interest
that otherwise would have accrued on the principal amount so paid, prepaid, or
not borrowed (other than the portion thereof that represents the Applicable
Margin) for the period from the date of such payment, prepayment, or failure to
borrow to the last day of the then current Interest Period for such Loan (or, in
the case of a failure to borrow, the Interest Period for such Loan that would
have commenced on the date specified for such borrowing) at the applicable rate
of interest for such Loan provided for herein over (ii) the amount of interest
that otherwise would have accrued on such principal amount at a rate per annum
equal to the interest component of the amount such Lender would have bid in the
London interbank market for Dollar deposits of leading banks in amounts
comparable to such principal amount and with maturities comparable to such
period (as reasonably determined by such Lender).

        Section 6.    Guarantee.    

        6.01    The Guarantee.    The Subsidiary Guarantors hereby irrevocably
jointly and severally guarantee to each Lender and the Administrative Agent and
their respective successors and assigns the prompt payment in full when due
(whether at stated maturity, by acceleration or otherwise) of the principal of
and interest on the Loans made by the Lenders to, and the Notes held by each
Lender of, the Company and all other amounts from time to time owing to the
Lenders or the Administrative Agent by the Company under this Agreement and
under the Notes and by any Obligor under any of the other Basic Documents, in
each case strictly in accordance with the terms thereof (and giving effect to
any amendment or modification of such terms) (such obligations being herein
collectively called the "Guaranteed Obligations"). The Subsidiary Guarantors
hereby further jointly and severally agree that if the Company shall fail to pay
in full when due (whether at stated maturity, by acceleration or otherwise) any
of the Guaranteed Obligations, the Subsidiary Guarantors will promptly pay the
same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.

        6.02    Obligations Unconditional.    The obligations of the Subsidiary
Guarantors under Section 6.01 hereof are absolute and unconditional, joint and
several, irrespective of the value, genuineness, validity,

23

--------------------------------------------------------------------------------


regularity or enforceability of the obligations of the Company under this
Agreement, the Notes or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 6.02 that the
obligations of the Subsidiary Guarantors hereunder shall be absolute and
unconditional, joint and several, under any and all circumstances. Without
limiting the generality of the foregoing, it is agreed that the occurrence of
any one or more of the following shall not alter or impair the liability of the
Subsidiary Guarantors hereunder which shall remain absolute and unconditional as
described above:

        (i)    at any time or from time to time, without notice to the
Subsidiary Guarantors, the time for any performance of or compliance with any of
the Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

        (ii)   any of the acts mentioned in any of the provisions of this
Agreement or the Notes or any other agreement or instrument referred to herein
or therein shall be done or omitted;

        (iii)  the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be modified,
supplemented or amended in any respect, or any right under this Agreement or the
Notes or any other agreement or instrument referred to herein or therein shall
be waived or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;

        (iv)  any lien or security interest granted to, or in favor of, the
Administrative Agent or any Lender or Lenders as security for any of the
Guaranteed Obligations shall fail to be perfected; or

        (v)   any law regulation or order of any jurisdiction, or any other
event, affecting any term of any Guaranteed Obligation or the Administrative
Agent's or any Lender's rights with respect thereto, including, without
limitation: (A) the application of any such law, regulation, decree or order,
including any prior approval, which would prevent the exchange of a currency or
the remittance of funds outside of such jurisdiction or the unavailability of
Dollars in any legal exchange market in such jurisdiction in accordance with
normal commercial practice; or (B) a declaration of banking moratorium or any
suspension of payments by banks in such jurisdiction or the imposition by such
jurisdiction or any governmental authority thereof of any moratorium on, the
required rescheduling or restructuring of, or required approval of payments on,
any indebtedness in such jurisdiction; or (C) any expropriation, confiscation,
nationalization or requisition by such country or any governmental authority
that directly or indirectly deprives the companies in such jurisdiction of any
payment obligation under any Guaranteed Obligations; or (D) any war (whether or
not declared), insurrection, revolution, hostile act, civil strife or similar
events occurring in such jurisdiction which has the same effect as the events
described in clause (A), (B) or (C) above (in each of the cases contemplated in
clauses (A) through (D) above, to the extent occurring or existing on or at any
time after the date of this Agreement).

        The Subsidiary Guarantors hereby expressly waive diligence, presentment,
demand of payment, protest and all notices whatsoever, and any requirement that
the Administrative Agent or any Lender exhaust any right, power or remedy or
proceed against the Company under this Agreement or the Notes or any other
agreement or instrument referred to herein or therein, or against any other
Person under any other guarantee of, or security for, any of the Guaranteed
Obligations.

        6.03    Reinstatement.    The obligations of the Subsidiary Guarantors
under this Section 6 shall be automatically reinstated if and to the extent that
for any reason any payment by or on behalf of the Company in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or

24

--------------------------------------------------------------------------------


reorganization or otherwise and the Guarantors jointly and severally agree that
they will indemnify the Administrative Agent and each Lender on demand for all
reasonable costs and expenses (including, without limitation, fees of counsel)
incurred by the Administrative Agent or such Lender in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.

        6.04    Subrogation.    The Subsidiary Guarantors hereby jointly and
severally agree that until the payment and satisfaction in full of all
Guaranteed Obligations under this Agreement they shall not exercise any right or
remedy arising by reason of any performance by them of their guarantee in
Section 6.01 hereof, whether by subrogation or otherwise, against the Company or
any other guarantor of any of the Guaranteed Obligations or any security for any
of the Guaranteed Obligations. Any amount paid to any Subsidiary Guarantor on
account of any such subrogation rights prior to the payment in full of all
Guaranteed Obligations shall be held in trust for the benefit of the
Administrative Agent and the Lenders and each holder of a Note and, forthwith
upon receipt by any Subsidiary Guarantor, be turned over to the Administrative
Agent in the exact form received by such Subsidiary Guarantor (duly indorsed by
such Subsidiary Guarantor to the Administrative Agent, if required) and credited
and applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms of this Agreement.

        6.05    Remedies.    The Subsidiary Guarantors jointly and severally
agree that, as between the Subsidiary Guarantors and the Lenders, the
obligations of the Company under this Agreement and the Notes may be declared to
be forthwith due and payable as provided in Section 10 hereof (and shall be
deemed to have become automatically due and payable in the circumstances
provided in said Section 10) for purposes of Section 6.01 hereof notwithstanding
any stay, injunction or other prohibition preventing such declaration (or such
obligations from becoming automatically due and payable) as against the Company
and that, in the event of such declaration (or such obligations being deemed to
have become automatically due and payable), such obligations (whether or not due
and payable by the Company) shall forthwith become due and payable by the
Subsidiary Guarantors for purposes of said Section 6.01.

        6.06    Continuing Guarantee.    The guarantee in this Section 6 is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.

        6.07    Rights of Contribution.    The Subsidiary Guarantors hereby
agree, as between themselves, that if any Subsidiary Guarantor shall become an
Excess Funding Subsidiary Guarantor (as defined below) by reason of the payment
by such Subsidiary Guarantor of any Guaranteed Obligations, each other
Subsidiary Guarantor shall, on demand of such Excess Funding Subsidiary
Guarantor (but subject to the next sentence), pay to such Excess Funding
Subsidiary Guarantor an amount equal to such Subsidiary Guarantor's Pro Rata
Share (as defined below and determined, for this purpose, without reference to
the Properties, debts and liabilities of such Excess Funding Subsidiary
Guarantor) of the Excess Payment (as defined below) in respect of such
Guaranteed Obligations. The payment obligation of a Subsidiary Guarantor to any
Excess Funding Subsidiary Guarantor under this Section 6.07 shall be subordinate
and subject in right of payment to the prior payment in full of the obligations
of such Subsidiary Guarantor under the other provisions of this Section 6 and
such Excess Funding Subsidiary Guarantor shall not exercise any right or remedy
with respect to such excess until payment and satisfaction in full of all of
such obligations.

        For purposes of this Section 6.07, (i) "Excess Funding Subsidiary
Guarantor" shall mean, in respect of any Guaranteed Obligations, a Subsidiary
Guarantor that has paid an amount in excess of its Pro Rata Share of such
Guaranteed Obligations, (ii) "Excess Payment" shall mean, in respect of any
Guaranteed Obligations, the amount paid by an Excess Funding Subsidiary
Guarantor in excess of its Pro Rata Share of such Guaranteed Obligations and
(iii) "Pro Rata Share" shall mean, for any

25

--------------------------------------------------------------------------------


Subsidiary Guarantor, the ratio (expressed as a percentage) of (x) the amount by
which the aggregate present fair saleable value of all Properties of such
Subsidiary Guarantor (excluding any shares of stock of any other Subsidiary
Guarantor) exceeds the amount of all the debts and liabilities of such
Subsidiary Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Subsidiary
Guarantor hereunder and any obligations of any other Subsidiary Guarantor that
have been Guaranteed by such Subsidiary Guarantor) to (y) the amount by which
the aggregate fair saleable value of all Properties of the Company and all of
the Subsidiary Guarantors exceeds the amount of all the debts and liabilities
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of the Company and the Subsidiary Guarantors
hereunder) of the Company and all of the Subsidiary Guarantors, all as of the
Closing Date. If any Subsidiary becomes a Subsidiary Guarantor hereunder
subsequent to the Closing Date, then for purposes of this Section 6.07 such
subsequent Subsidiary Guarantor shall be deemed to have been a Subsidiary
Guarantor as of the Closing Date and the aggregate present fair saleable value
of the Properties, and the amount of the debts and liabilities, of such
Subsidiary Guarantor as of the Closing Date shall be deemed to be equal to such
value and amount on the date such Subsidiary Guarantor becomes a Subsidiary
Guarantor hereunder.

        6.08    General Limitation on Guarantee Obligations.    In any action or
proceeding involving any state corporate law, or any state or Federal
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Subsidiary Guarantor under
Section 6.01 hereof would otherwise, taking into account the provisions of
Section 6.07 hereof, be held or determined to be void, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability under said Section 6.01, then, notwithstanding any other
provision hereof to the contrary, the amount of such liability shall, without
any further action by such Subsidiary Guarantor, any Lender, the Administrative
Agent or any other Person, be automatically limited and reduced to the highest
amount that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.

        Section 7.    Conditions Precedent and Condition Subsequent.    

        7.01    Conditions Precedent to the Effectiveness of this
Agreement.    This Agreement shall become effective, and the Original Credit
Agreement shall be amended and restated in its entirety to read as this
Agreement, effective as of the date hereof, upon the satisfaction of the
following conditions precedent:

        (a)    Equity Contributions and Certain Prepayments.    

        (i)    the Company shall have received proceeds of Equity Contributions
in an aggregate amount at least equal to U.S.$15,000,000 (and the Administrative
Agent shall have received a certificate of the President, the General Manager
(Gerente General) or other senior officer of the Company to that effect) and on
or prior to the Closing Date, the Company shall have used the proceeds of such
Equity Contribution to repay the principal of "Loans" under the Original Credit
Agreement in an aggregate amount at least equal to U.S.$15,000,000.

        (ii)   after giving effect to the repayment of Loans under the Original
Credit Agreement, contemplated by clause (i) above, the Closing Date Balance
shall not exceed U.S.$123,000,000.

        (iii)  during the period beginning on January 1, 2003 and ending on the
Closing Date, UGC shall have made Equity Contributions in an amount at least
equal to U.S.$3,000,000 to finance Capital Expenditures (and the Administrative
Agent shall have received a certificate of the President, the General Manager
(Gerente General) or other senior officer of the Company to that effect).

        (b)    Support Letter.    The Administrative Agent shall have received a
letter from UGC substantially in the form of Exhibit D hereto.

26

--------------------------------------------------------------------------------



        (c)    Collateral Documents; Etc.    The Administrative Agent shall have
received each of the following:

        (i)    a public deed evidencing the Subsidiary Guarantors' Guarantee
pursuant to Section 6.01 hereof;

        (ii)   a copy of each policy of insurance covering tangible Property of
the Obligors, together with a copy of a notice given to each insurer (and
evidence that such notice has been duly given) under such policies advising it
of the assignment of such policy;

        (iii)  modifications to the Note or Notes held by the each of the
Lenders reflecting the amendments in set forth in this Agreement and duly
executed and delivered by the Company; and

        (iv)  an amendment to each of the Conditional Assignments, reflecting
the extension of the term of such Conditional Assignments to December 31, 2006.

        (d)    Opinions of Counsel.    The Administrative Agent shall have
received the following opinions:

        (i)    an opinion, dated the Closing Date, of Carey y Cia. Ltda.,
counsel to the Obligors, substantially in the form of Exhibit B-1 hereto (and
each Obligor hereby instructs such counsel to deliver such opinion to the
Lenders and the Administrative Agent);

        (ii)   an opinion, dated the Closing Date, of Mayer, Brown, Rowe & Maw,
special New York counsel to the Administrative Agent, substantially in the form
of Exhibit B-2 hereto (and the Administrative Agent hereby instructs such
counsel to deliver such opinion to the Lenders); and

        (iii)  an opinion, dated the Closing Date, of Philippi, Yrarrázaval,
Pulido y Brunner, special Chilean counsel to the Administrative Agent,
substantially in the form of Exhibit B-3 hereto (and the Administrative Agent
hereby instructs such counsel to deliver such opinion to the Lenders).

        (e)    Corporate Authorizations, Etc.    The Administrative Agent shall
have received the following Corporate Documents, each certified as indicated
below:

        (i)    for each Obligor, a notarized copy of its organizational
documents (estatutos sociales), as amended and in effect on the Closing Date
(or, in the alternative, a certification to the effect that none of such
documents has been modified since delivery thereof pursuant to the Original
Credit Agreement) and for each Stock Pledgor, a copy of its certificate of
incorporation and its by-laws (or other organizational documents), as amended
and in effect on the Closing Date (or, in the alternative, a certification to
the effect that none of such documents has been modified since delivery thereof
pursuant to the Original Credit Agreement), certified by the President or a
senior officer of such Stock Pledgor as true and complete copies thereof;

        (ii)   for each of the Obligors and each Stock Pledgor, a certificate of
the President, the General Manager (Gerente General) or other senior officer of
such Obligor or such Stock Pledgor, as the case may be, dated the Closing Date
and certifying (A) that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors of such Obligor or such Stock
Pledgor, authorizing the execution, delivery and performance of such of the
Basic Documents to which such Obligor or such Stock Pledgor, is or is intended
to be a party and the Loans hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, and (B) as to
the incumbency and specimen signature of each officer of such Obligor or such
Stock Pledgor, executing such of the Basic

27

--------------------------------------------------------------------------------




Documents to which such Obligor or such Stock Pledgor, is intended to be a party
and each other document to be delivered by such Obligor or such Stock Pledgor,
from time to time in connection therewith (and the Administrative Agent and each
Lender may conclusively rely on such certificate until it receives notice in
writing from such Obligor or such Stock Pledgor, to the contrary);

        (iii)  for each of the Obligors and each Stock Pledgor, a certificate of
another officer or authorized representative of such Obligor or such Stock
Pledgor, as to the incumbency and specimen signature of the President, the
General Manager (Gerente General) or senior officer of such Obligor or such
Stock Pledgor, signing the applicable certificate referred to in clause (ii)
above;

        (iv)  the Administrative Agent shall have received a copy of an
acceptance by the Process Agent of the continuation of its appointment until
March 31, 2007, as the agent for service of process of each Obligor, duly
executed and delivered by the Process Agent; and

        (v)   the Administrative Agent shall have received such other documents
as the Administrative Agent or any Lender or special New York counsel to the
Administrative Agent may reasonably request and are reasonably available to the
Company.

        (f)    Other Conditions.    The following conditions shall have been
satisfied:

        (i)    both immediately prior to the consummation of the transactions
contemplated by this Section 7.01, and after giving effect thereto, no Default
shall be continuing;

        (ii)   both immediately prior to the consummation of the transactions
contemplated by this Section 7.01, and after giving effect thereto, the
representations and warranties made by the Company in Section 5.04(e) hereof and
in Section 8 hereof, and by each Obligor in each of the other Basic Documents to
which it is a party, shall be true and complete on and as of the Closing Date
with the same force and effect as if made on and as of such date (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date);

        (iii)  there shall have occurred no event that has caused a material
adverse change in business, condition (financial or otherwise), operations,
performance, properties or prospects of the Company and its Subsidiaries (taken
as a whole) since the date of the Company's last audited financial statements;

        (iv)  the Company shall have paid such fees as it shall have agreed to
pay to any Lender or the Administrative Agent in connection herewith, including,
without limitation, the reasonable fees and expenses of Mayer, Brown, Rowe &
Maw, special New York counsel to the Administrative Agent and Philippi,
Yrarrázaval, Pulido & Brunner, Chilean counsel to the Administrative Agent, in
connection with the negotiation, preparation, execution and delivery of this
Agreement, the Notes and the other Basic Documents (to the extent that
statements for such fees and expenses have been delivered to the Company); and

        (v)   all corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the transactions
contemplated hereby shall be reasonably satisfactory in form and substance to
the Administrative Agent, and the Administrative Agent shall have received such
other documents and legal opinions in respect of any aspect or consequence of
the transactions contemplated hereby as they shall reasonably request.

28

--------------------------------------------------------------------------------




        7.02    Conditions Subsequent.    If by the 30th Business Day after the
Closing Date, any of the following shall not have occurred:

        (a)   the Company shall have received Equity Contributions in an
aggregate amount equal to U.S.$214,971,000 which shall have been used solely to
repay in full, and shall have resulted in the repayment in full of, all
outstanding Subordinated Debt; and

        (b)   each holder of any Subordinated Debt shall have agreed in writing
to forgive all accrued but unpaid interest (and any other amounts) owing in
respect of all Subordinated Debt held by it, such that after giving effect to
the repayment of Subordinated Debt referred to in clause (a) above and such
forgiveness, no principal of or interest on or other amount payable in respect
of any Subordinated Debt shall be outstanding;

then this Agreement shall be deemed to have never been entered into by the
parties hereto and shall be void ab initio and all of the terms of the Original
Credit Agreement shall be deemed to have been reinstated. For the avoidance of
doubt, the voiding of this Agreement as provided in the foregoing sentence shall
not affect either the repayment of Loans under the Original Credit Agreement
contemplated by Section 7.01(a) hereof or the fee paid pursuant to
Section 2.02(a) hereof.

        Section 8.    Representations and Warranties.    Each Obligor represents
and warrants to the Administrative Agent and the Lenders that:

        8.01    Corporate Existence.    Each of the Company and the other
Obligors: (a) is a sociedad anónima or other entity duly organized, validly
existing and in good standing under the laws of Chile; (b) has all requisite
corporate or other power necessary to own its assets and carry on its business
as now being or as proposed to be conducted, (c) has all material governmental
licenses, authorizations, consents and approvals necessary to own its assets and
carry on its business as now being or as proposed to be conducted (except where
the failure to have the same could reasonably be expected to have a Material
Adverse Effect); and (d) is qualified to do business and is in good standing in
all jurisdictions in which the nature of the business conducted by it makes such
qualification necessary and where failure so to qualify could (either
individually or in the aggregate) have a Material Adverse Effect.

        8.02    Financial Condition.    The Company has heretofore furnished to
each of the Lenders the consolidated balance sheets of the Company and its
Subsidiaries as at December 31, 2002 and the related consolidated statements of
income, retained earnings and cash flow of the Company and its Subsidiaries for
the fiscal year ended on said date, with the opinion thereon of
PricewaterhouseCoopers LLC, or any other internationally recognized independent
public accounting firm, certified public accountants to the Company. All such
financial statements are complete and correct in all material respects and
fairly present the consolidated financial condition of the Company and its
Subsidiaries in accordance with GAAP applied on a consistent basis. None of the
Company nor any of its Subsidiaries has on the date hereof any material
contingent liabilities, liabilities for taxes, material forward or long term
commitments or unrealized or anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in said balance
sheets as at said dates. Since December 31, 2002, there has been no material
adverse change in the consolidated financial condition, operations, business or
prospects taken as a whole of the Company and its Subsidiaries from that set
forth in said financial statements as at said date.

        8.03    Litigation.    Except as set forth in Schedule III hereto, there
are no legal or arbitral proceedings or any proceedings, or, to the knowledge of
any Obligor, any investigations, by or before any governmental or regulatory
authority or agency, now pending or (to the knowledge of any Obligor) threatened
against any Obligor that, if adversely determined could (either individually or
in the aggregate) have a Material Adverse Effect or purport to affect in any
material respect the legality, validity or enforceability of any Basic Document.

29

--------------------------------------------------------------------------------

        8.04    No Breach.    None of the execution and delivery of this
Agreement, the Notes, the other Basic Documents, the consummation of the
transactions herein and therein contemplated or compliance with the terms and
provisions hereof and thereof will conflict with or result in a breach of, or
require any consent under, the charter or estatutos sociales of any Obligor, or
any applicable law or regulation, or any order, writ, injunction or decree of
any court or governmental authority or agency, or any agreement or instrument to
which any Obligor is a party or by which any of them or any of their Property is
bound or to which any of them is subject, or constitute a default under any such
agreement or instrument, or (except for the Liens created pursuant to the
Security Documents) result in the creation or imposition of any Lien upon any
Property of any Obligor pursuant to the terms of any such agreement or
instrument.

        8.05    Action.    Each Obligor has all necessary corporate power,
authority and legal right to execute, deliver and perform its obligations under
such of the Basic Documents to which it is a party; the execution, delivery and
performance by each Obligor of such of the Basic Documents to which it is a
party have been duly authorized by all necessary corporate action on its part
(including, without limitation, any required shareholder approvals); and this
Agreement has been duly and validly executed and delivered by each Obligor and
constitutes, and each of the Notes and the other Basic Documents to which it is
a party when executed and delivered by such Obligor (in the case of the Notes,
for value) will constitute, its legal, valid and binding obligation, enforceable
against each Obligor in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors' rights.

        8.06    Approvals.    Except for the actions required by Section 7.01
hereof (all of which have been duly made, are in full force and effect and are
not subject to appeal), no authorizations, approvals or consents of, and no
filings or registrations with, any governmental or regulatory authority or
agency, or any securities exchange, or any other Person are necessary for the
execution, delivery or performance by any Obligor of such of the Basic Documents
to which it is a party or for the legality, validity or enforceability hereof or
thereof.

        8.07    Legal Form.    This Agreement and each other Basic Document is
in proper legal form under the law of Chile for the enforcement thereof against
each Obligor under such law, and if this Agreement and each other Basic Document
were stated to be governed by such law, they would constitute legal, valid and
binding obligations of each Obligor under such law, enforceable in accordance
with their respective terms; provided, however, that in order to enforce this
Agreement and each other Basic Document not in the Spanish language in Chile,
such documents must be accompanied with an official translation into Spanish.
All formalities required in Chile for the validity and enforceability of this
Agreement and each other Basic Document (including, without limitation, any
necessary registration, recording or filing with any court or other authority in
Chile) have been accomplished, and no Chilean Taxes (other than Chilean stamp
taxes described in Section 5.04(e)) are required to be paid and except as
required by Section 7.01 hereof, no notarization is required, for the validity
and enforceability thereof.

        8.08    Ranking.    This Agreement and each other Basic Document and the
obligations evidenced hereby and thereby are and will at all times be direct and
unconditional general obligations of the Company and the Subsidiary Guarantors,
and will at all times rank (i) in right of payment at least pari passu with all
other Indebtedness, and all obligations under Hedge Agreements, of the Obligors,
and (ii) in right of collateral security senior to all other Indebtedness (other
than any QLF and any Hedge Agreements) of the Obligors, in each case whether now
existing or hereafter outstanding, subject to statutorily preferred exceptions.
There exists no Lien (including any Lien arising out of any attachment, judgment
or execution), security interest or other encumbrance, nor any segregation or
other preferential arrangement of any kind, on, in or with respect to any of the
Property or revenues of any Obligor, except as expressly permitted by
Section 9.06 hereof.

30

--------------------------------------------------------------------------------


        8.09    Taxes.    Each of the Company and the other Obligors has filed
all income tax returns and all other material tax returns that are required to
be filed by it and has paid all taxes due pursuant to such returns or pursuant
to any assessment received by the Company or such Obligor. The charges, accruals
and reserves on the books of each of the Company and the other Obligors in
respect of taxes and other governmental charges are, in the opinion of the
Company and such Obligor, adequate.

        8.10    Commercial Activity; Absence of Immunity.    Each Obligor is
subject to civil and commercial law with respect to its obligations under each
of the Basic Documents to which it is a party. The execution, delivery and
performance by each Obligor of each Basic Document to which it is a party
constitute private and commercial acts rather than public or governmental acts.
None of the Obligors, nor any of their respective Properties or revenues, is
entitled to any right of immunity in any jurisdiction from suit, court
jurisdiction, judgment, attachment (whether before or after judgment), set-off
or execution of a judgment or from any other legal process or remedy relating to
the obligations of such Obligor under any of the Basic Documents to which it is
a party.

        8.11    Material Agreements and Liens.    

        (a)   Part A of Schedule I hereto is a complete and correct description
of all outstanding Indebtedness or Hedge Agreements of any of the Obligors
(specifying which such Indebtedness is to be repaid on the Closing Date) and
Part B of Schedule I hereto is a list, as of the date of this Agreement, of each
credit agreement, loan agreement, indenture, purchase agreement, guarantee,
letter of credit or other arrangement providing for or otherwise relating to any
Indebtedness, Hedge Agreements or any extension of credit (or commitment for any
extension of credit) to, or guarantee by, the Company or any other Obligor
(other than any such Indebtedness, Hedge Agreements or other extensions of
credit to be repaid in full on the Closing Date), and the aggregate principal or
face amount outstanding or that may become outstanding under each such
arrangement is correctly described in Part A of said Schedule I.

        (b)   Part C of Schedule I hereto is a complete and correct list, as of
the date of this Agreement, of each Lien securing Indebtedness or Hedge
Agreements of any Person and covering any Property of the Company or any other
Obligor (other than any Liens to be released and discharged of record on the
Closing Date), and the aggregate Indebtedness or Hedge Agreements secured (or
that may be secured) by each such Lien and the Property covered by each such
Lien is correctly described in Part C of said Schedule I.

        8.12    Environmental Matters.    Each of the Company and the other
Obligors has obtained all environmental, health and safety permits, licenses and
other authorizations required under all Environmental Laws to carry on its
business as now being or as proposed to be conducted, except to the extent
failure to have any such permit, license or authorization would not (either
individually or in the aggregate) have a Material Adverse Effect. Each of such
permits, licenses and authorizations is in full force and effect and each of the
Company and the other Obligors is in compliance with the terms and conditions
thereof, and is also in compliance with all other limitations, restrictions,
conditions, standards, prohibitions, requirements, obligations, schedules and
timetables contained in any applicable Environmental Law or in any regulation,
code, plan, order, decree, judgment, injunction, notice or demand letter issued,
entered, promulgated or approved thereunder, except to the extent failure to
comply therewith would not (either individually or in the aggregate) have a
Material Adverse Effect.

        8.13    Capitalization.    As of the date of this Agreement, the
authorized capital stock of the Company consists of shares of common stock, no
par value, each of which shares is duly and validly issued and outstanding, is
free and clear of any Liens (other than Liens created pursuant to the Basic
Documents) and will be fully paid and nonassessable. As of the date of this
Agreement, approximately 67% of such issued and outstanding shares are owned
beneficially and of record by United Chile Ventures, Inc. (or such lesser
percentage as shall represent the number of shares owned by United Chile
Ventures, Inc. after giving effect to any Closing Date Equity made by a Person
acceptable to the

31

--------------------------------------------------------------------------------


Majority Lenders) and approximately 33% of such issued and outstanding shares
are owned beneficially and of record by United Chile, Inc. (or such lesser
percentage as shall represent the number of shares owned by United Chile, Inc.
after giving effect to any Closing Date Equity made by a Person acceptable to
the Majority Lenders). Except as set forth on Schedule V hereto, (x) there are
no outstanding Equity Rights with respect to the Company and (y) there are no
outstanding obligations of the Company or any other Obligor to repurchase,
redeem, or otherwise acquire any shares of capital stock of the Company.

        8.14    Subsidiaries, Etc.    

        (a)   Set forth in Part A of Schedule II hereto is a complete and
correct list, as of the date of this Agreement of all of the Subsidiaries of the
Company, together with, for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding ownership interests in
such Subsidiary and (iii) the nature of the ownership interests held by each
such Person and the percentage of ownership of such Subsidiary represented by
such ownership interests. Except as disclosed in Part A of Schedule II hereto,
(x) each of the Company and the other Obligors owns, free and clear of Liens,
and has the unencumbered right to vote, all outstanding ownership interests in
each Person shown to be held by it in Part A of Schedule II hereto, (y) all of
the issued and outstanding capital stock of each such Person organized as a
corporation is validly issued, fully paid and nonassessable and (z) there are no
outstanding Equity Rights with respect to such Person.

        (b)   Set forth in Part B of Schedule II hereto is a complete and
correct list, as of the date of this Agreement, of all Investments (other than
Investments disclosed in Part A of said Schedule II hereto) held by the Company
or any other Obligor in any Person and, for each such Investment, (x) the
identity of the Person or Persons holding such Investment and (y) the nature of
such Investment. Except as disclosed in Part B of Schedule II hereto, each of
the Company and the other Obligors owns, free and clear of all Liens, all such
Investments.

        (c)   None of the Subsidiary Guarantors is subject to any indenture,
agreement, instrument or other arrangement of the type described in
Section 9.18(b) hereof.

        (d)   On the date hereof, each of the Stock Pledgors is a Wholly Owned
Subsidiary of UGC.

        8.15    Properties and Assets.    None of the Obligors has any interests
in any real property except for the property described in Part A of Schedule IV
hereto. None of the Obligors owns any material personal property (including
equipment, satellite dishes and wire networks) except for the property described
in Part B of Schedule IV hereto. None of the Obligors is party to any material
contracts, agreements or other arrangements except for those described in
Schedules I and II hereto and those described in Part C of Schedule IV hereto,
and none of the Obligors is in default of any of its material obligations under
any of such contracts, agreements or other arrangements. Each of the Obligors
owns, free and clear of all Liens (other than the Liens permitted pursuant to
Section 9.06), has good and marketable title to and enjoys peaceful and
undisturbed possession of, or holds pursuant to valid leaseholds, all material
Properties that are necessary for the operation and conduct of their respective
businesses as conducted on the date hereof.

        8.16    True and Complete Disclosure.    The information, reports,
financial statements, exhibits and schedules furnished in writing by or on
behalf of the Obligors to the Administrative Agent or any Lender in connection
with the negotiation, preparation or delivery of this Agreement and the other
Basic Documents or included herein or therein or delivered pursuant hereto or
thereto, when taken as a whole do not contain any untrue statement of fact or
omit to state any fact necessary to make the statements herein or therein, in
light of the circumstances under which they were made, not misleading in any
material respects. All written information furnished after the date hereof by
the Company and the other Obligors to the Administrative Agent and the Lenders
in connection with this Agreement and the other Basic Documents and the
transactions contemplated hereby and thereby will be true,

32

--------------------------------------------------------------------------------


complete and accurate in every material respect, or (in the case of projections)
based on good faith estimates, on the date as of which such information is
stated or certified. There is no fact known to the Company or any other Obligor
that could have a Material Adverse Effect that has not been disclosed herein, in
the other Basic Documents or in a report, financial statement, exhibit,
schedule, disclosure letter or other writing furnished to the Lenders for use in
connection with the transactions contemplated hereby or thereby.

        8.17    Investment Holding Company Act.    None of the Obligors is an
"investment company," or a company "controlled" by an "investment company,"
within the meaning of the United States Investment Company Act of 1940, as
amended.

        8.18    Use of Credit.    None of the Obligors is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose, whether immediate, incidental or ultimate, of buying or carrying
Margin Stock, and no part of the proceeds of any extension of credit hereunder
will be used to buy or carry Margin Stock, as that term is used in Regulation U
and Regulation X of the Board of Governors of the Federal Reserve System.

        8.19    Solvency.    Each of the Obligors has sufficient cash flow to
enable it to pay its debts as they mature and has not defaulted in the payment
of any of its obligations.

        8.20    Ownership of Collateral.    Each of the Obligors is the sole and
beneficial owner of the Collateral and no Lien exists or will exist upon the
Collateral at any time (and no right or option to acquire the same exists in
favor of any Person), except for the Liens created in favor of the
Administrative Agent, any QLF Lenders and any counterparties to Hedge Agreements
under the Security Documents, and except for Liens (junior, except as otherwise
provided for by applicable law, to the Liens created under the Security
Documents) permitted by Section 9.06 hereof.

        8.21    Liens, etc.    Each Lien created by the Security Documents
constitutes a valid and perfected Lien on the Property intended to be covered
thereby (other than any immaterial items of Property) in favor of the
Administrative Agent and any QLF Lenders, free and clear of all other Liens
(other than Liens permitted under Section 9.06 hereof); and none of the Basic
Documents has been terminated or ceased to be in full force and effect, and none
of the Obligors has contested the enforceability of any thereof.

        Section 9.    Covenants of the Obligors.    Each Obligor covenants and
agrees with the Lenders and the Administrative Agent that, so long as any Loan
is outstanding and until payment in full of all amounts payable by the Company
hereunder:

        9.01    Financial Statements, Etc.    The Company shall deliver to each
of the Lenders:

        (a)   as soon as available and in any event within 45 days after the end
of each of the first three quarterly fiscal periods of each fiscal year of the
Company,

        (x)   a consolidated statement of income, retained earnings and cash
flow of the Company and its Subsidiaries for such period and for the period from
the beginning of the respective fiscal year to the end of such period, and the
related consolidated balance sheets of the Company and its Subsidiaries as at
the end of such period, setting forth in each case (A) a reconciliation to
generally accepted accounting principles in the United States of America, and
(B) in comparative form (i) the corresponding figures for the corresponding
periods in the preceding fiscal year, and (ii) the corresponding figures for the
corresponding periods from the financial projections previously delivered to the
Administrative Agent, accompanied by a certificate of a senior financial officer
of the Company, which certificate shall state that said financial statements
fairly present the financial condition and results of operations of the Company
and its Subsidiaries, in each case in accordance with generally accepted
accounting

33

--------------------------------------------------------------------------------

principles in Chile, consistently applied, as at the end of, and for, such
period (subject to normal year end audit adjustments),

        (y)   a consolidated statement of revenue of each of the Company's
internet operations ("Internet Operations"), the Company's telephony operations
("Telephony Operations") and the Company's cable operations ("Cable Operations")
for such period, together with information setting forth gross margins,
subscribers, churn, net additions, revenue per unit and Capital Expenditures for
such period for Internet Operations, Telephony Operations and Cable Operations,
and

        (z)   a report setting forth, for each of the Northern, Southern,
Santiago and Central Regions of Chile, for each Obligor, the number of Telephony
Subscribers, the number (reasonably approximated in accordance with industry
standards) of homes and apartments passed by telephony systems, in each case as
at the beginning of such period and as at the end of such period,

        (b)   as soon as available and in any event within 90 days after the end
of each fiscal year of the Company,

        (x)   a consolidated statement of income, retained earnings and cash
flow of the Company and its Subsidiaries for such fiscal year and the related
consolidated balance sheets of the Company and its Subsidiaries as at the end of
such fiscal year, setting forth in each case (A) a reconciliation to generally
accepted accounting principles in the United States of America, and (B) in
comparative form (i) the corresponding consolidated figures for the preceding
fiscal year, and (ii) the corresponding figures from the financial projections
previously delivered to the Administrative Agent, and accompanied by an opinion
thereon of independent certified public accountants of recognized international
standing, which opinion shall state that said consolidated financial statements
fairly present the consolidated financial condition and results of operations of
the Company and its Subsidiaries as at the end of, and for, such fiscal year in
accordance with generally accepted accounting principles in Chile, and a
certificate of such accountants stating that, in making the examination
necessary for their opinion, they obtained no knowledge, except as specifically
stated, of any Default, and

        (y)   a consolidated statement of revenue of each of the Company's
Internet Operations, the Company's Telephony Operations and the Company's Cable
Operations for such period, together with information setting forth gross
margins, subscribers, churn, net additions, revenue per unit and Capital
Expenditures for such period for Internet Operations, Telephony Operations and
Cable Operations;

        (c)   as soon as available and in any event within 30 days after the end
of each month, a report setting forth, separately for each Obligor,

        (x)   the number of Internet Subscribers, Cable Subscribers and
Telephony Subscribers, the number (reasonably approximated in accordance with
industry standards) of homes and apartments passed by internet, cable and
telephony systems, the number of such Cable Subscribers subscribing for basic
service and the number subscribing for premium services, and the number of
Internet Subscribers and Telephony Subscribers, respectively, who are also Cable
Subscribers, in each case as at the beginning of such period and as at the end
of such period,

        (y)   the number of Internet Subscribers, Cable Subscribers and
Telephony Subscribers installed, disconnected and reconnected during such month,
and

        (z)   a consolidated statement of revenue of each of the Company's
Internet Operations, the Company's Telephony Operations and the Company's Cable
Operations for such period,

34

--------------------------------------------------------------------------------




together with information setting forth gross margins, revenue per unit and
Capital Expenditures for such period for Internet Operations, Telephony
Operations and Cable Operations;

        (d)   promptly upon their becoming available, copies of all reports or
other filings, if any, that the Company have filed or made with any governmental
agency or securities exchange;

        (e)   promptly after the Company knows or has reason to believe that any
Default has occurred, a notice of such Default describing the same in reasonable
detail and, together with such notice or as soon thereafter as possible, a
description of the action that the Company has taken or proposes to take with
respect thereto;

        (f)    as soon as practicable and on the earlier of (x) 15 days after
the commencement of each fiscal year and (y) approval by the board of directors
of UGC of the budget for such fiscal year, the budget for the Company and its
Subsidiaries for such fiscal year prepared on a monthly basis in such detail as
shall be satisfactory to the Required Lenders; and

        (g)   from time to time such other information regarding the financial
condition, operations, business or prospects of the Company or any of its
Subsidiaries as any Lender or the Administrative Agent may reasonably request.

The Company will furnish to each Lender, at the time it furnishes each set of
financial statements pursuant to paragraph (a) or (b) above, a certificate of a
senior financial officer of the Company in substantially the form of Exhibit C
hereto (i) to the effect that no Default has occurred and is continuing (or, if
any Default has occurred and is continuing, describing the same in reasonable
detail and describing the action that the Company has taken or proposes to take
with respect thereto) and (ii) setting forth in reasonable detail the
computations necessary to determine whether the Company is in compliance with
Sections 9.07, 9.08, 9.10, 9.11, 9.12 and 9.13 hereof as of the end of the
respective quarterly fiscal period or fiscal year.

        9.02    Litigation.    The Company will promptly give to each Lender
notice of all legal or arbitral proceedings, and of all proceedings by or before
any governmental or regulatory authority or agency, and any material development
in respect of such legal or other proceedings, affecting the Company or any of
its Subsidiaries, except proceedings that, if adversely determined, would not
(either individually or in the aggregate) have a Material Adverse Effect and
would not purport to affect, to any material extent, the legality, validity or
enforceability of any of the Basic Documents.

        9.03    Existence, Etc.    Each of the Company and the other Obligors
will:

        (a)   preserve and maintain its legal existence and all of its material
rights, privileges, licenses and franchises, including, without limitation, the
Telecommunications License and such other telecommunications and cable licenses
and permits of the Obligors as necessary for them to engage in the business of
providing cable television and direct-to-home broadcasting services in Chile,
but excluding any that are transferred to another Obligor or are made redundant
in connection with a merger permitted under Section 9.05 hereof;

        (b)   comply with the requirements of all applicable laws, rules,
regulations and orders of governmental or regulatory authorities (including,
without limitation, any laws or regulations relating to employee pensions and
employee other benefits and all Environmental Laws) if failure to comply with
such requirements could (either individually or in the aggregate) have a
Material Adverse Effect;

        (c)   pay and discharge all taxes, assessments and governmental charges
or levies imposed on it or on its income or profits or on any of its Property
prior to the date on which penalties attach thereto, except for any such tax,
assessment, charge or levy the payment of which is being

35

--------------------------------------------------------------------------------




contested in good faith and by proper proceedings and against which adequate
reserves are being maintained;

        (d)   maintain all of its Properties used or useful in its business in
good working order and condition, ordinary wear and tear excepted;

        (e)   keep adequate records and books of account, in which complete
entries will be made in accordance with generally accepted accounting principles
in Chile consistently applied; and

        (f)    permit representatives of any Lender or the Administrative Agent,
at its own cost and expense, during normal business hours, to examine, copy and
make extracts from its books and records (other than documents to which the
Company or the relevant Subsidiary is required, pursuant to an agreement with a
third party, to maintain confidential), to inspect any of its Properties, and to
discuss its business and affairs with its officers and with its independent
public accountants, all to the extent reasonably requested by such Lender or the
Administrative Agent (as the case may be).

        9.04    Insurance.    Each of the Company and the other Obligors will
maintain insurance with financially sound and reputable insurance companies, and
with respect to Property and risks of a character usually maintained by
corporations engaged in Chile in the same or similar business similarly
situated, against loss, damage and liability of the kinds and in the amounts
customarily maintained by such corporations. The Obligors shall provide that all
policies of insurance covering any tangible Property of any of the Obligors
entered into after the date hereof are promptly delivered to the Agent, duly
endorsed to the Agent for the benefit of the Lenders.

        9.05    Prohibition of Fundamental Changes.    

        (a)   Neither the Company nor any other Obligor will enter into any
transaction of merger or consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution).

        (b)   Neither the Company nor any other Obligor will acquire any
material business or Property from, or capital stock of, or be a party to any
acquisition of, any Person, except for purchases of inventory and other Property
to be sold or used in the ordinary course of business, Investments permitted
under Section 9.08 hereof, and Capital Expenditures permitted under Section 9.10
hereof.

        (c)   Neither the Company nor any other Obligor will convey, sell,
lease, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or a substantial part of its business or Property, whether now
owned or hereafter acquired (including, without limitation, receivables and
leasehold interests). Neither the Company nor any other Obligor will make any
Disposition of any of its Property, whether now owned or hereafter acquired,
(x) for less than its fair market value (as determined in good faith by a senior
financial officer of the Company) and (y) unless the proceeds thereof are
applied to prepay Loans to the extent required by Section 2.07(b) hereof.

        (d)   Notwithstanding the foregoing provisions of this Section 9.05:

        (i)    any Subsidiary of the Company may be merged or consolidated with
or into: (i) the Company if the Company shall be the continuing or surviving
corporation or (ii) any other such Subsidiary; and

        (ii)   any Subsidiary of the Company may sell, lease, transfer or
otherwise dispose of any or all of its Property (upon voluntary liquidation or
otherwise and whether or not for fair market value) to the Company or a Wholly
Owned Subsidiary of the Company.

36

--------------------------------------------------------------------------------




        9.06    Limitation on Liens.    Neither the Company nor any other
Obligor will create, incur, assume or suffer to exist any Lien upon any of its
Property, whether now owned or hereafter acquired, except:

        (a)   Liens created pursuant to the Security Documents;

        (b)   Liens securing any QLF or any Hedge Agreement, so long as each
such Lien is subject to an intercreditor agreement as set forth in
Section 9.20(c) hereof;

        (c)   Liens in existence on the date hereof and listed in Part B of
Schedule I hereto;

        (d)   Liens imposed by any governmental authority for taxes,
assessments, customs duties or charges not yet due or that are being contested
in good faith and by appropriate proceedings if adequate reserves with respect
thereto are maintained on the books of the Company or the affected Subsidiaries,
as the case may be, in accordance with GAAP;

        (e)   carriers', warehousemen's, mechanics', materialmen's, repairmen's
or other like Liens arising in the ordinary course of business that are not
overdue for a period of more than 30 days or that are being contested in good
faith and by appropriate proceedings and Liens securing judgments but only to
the extent for an amount and for a period not resulting in an Event of Default
under Section 10(i) hereof;

        (f)    pledges or deposits under worker's compensation, unemployment
insurance and other social security legislation;

        (g)   deposits to secure the performance of bids, trade contracts (other
than for Indebtedness), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

        (h)   easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business and encumbrances
consisting of zoning restrictions, easements, licenses, restrictions on the use
of Property or minor imperfections in title thereto that, in the aggregate, are
not material in amount, and that do not in any case materially detract from the
value of the Property subject thereto or interfere with the ordinary conduct of
the business of the Company or any of its Subsidiaries; and

        (i)    Liens upon real and/or tangible personal Property acquired after
the date hereof (by purchase, construction or otherwise) by the Company or any
of its Subsidiaries, each of which Liens either (A) existed on such Property
before the time of its acquisition and was not created in anticipation thereof
or (B) was created solely for the purpose of securing Indebtedness representing,
or incurred to finance, refinance or refund, the cost (including the cost of
construction) of such Property; provided that (i) no such Lien shall extend to
or cover any Property of the Company or such Subsidiary other than the Property
so acquired and improvements thereon and (ii) the principal amount of
Indebtedness secured by any such Lien shall at no time exceed 80% of the fair
market value (as determined in good faith by a senior financial officer of the
Company) of such Property at the time it was acquired (by purchase, construction
or otherwise);

provided, that in no event shall the Company or any other Obligor create, incur,
assume or suffer to exist any Lien upon the Telecommunications License other
than in favor of the Lenders, the QLF Lenders and counterparties under Hedge
Agreements.

        9.07    Indebtedness.    Neither the Company nor any other Obligor will,
nor will it permit any of its Subsidiaries to, create, incur or suffer to exist
any Indebtedness except:

        (a)   Indebtedness to the Lenders hereunder;

        (b)   Qualified Local Financings that are either (i) entered into
pursuant to Section 9.21 hereof, or (ii) otherwise approved by the Majority
Lenders;

37

--------------------------------------------------------------------------------




        (c)   Indebtedness outstanding on the date hereof and listed in Part A
of Schedule I hereto;

        (d)   additional Indebtedness of the Company and its Subsidiaries in an
aggregate amount not to exceed U.S.$5,000,000 outstanding at any time (or the
equivalent in other currencies);

        (e)   Subordinated Debt for no longer than 30 Business Days following
the Closing Date; and

        (f)    Indebtedness of Subsidiaries of the Company to the Company or to
other Subsidiaries of the Company and Indebtedness of the Company to any of its
Subsidiaries.

        9.08    Investments.    Neither the Company nor any other Obligor will
make or permit to remain outstanding any Investments except:

        (a)   Investments outstanding on the date hereof and identified in
Part B of Schedule II hereto;

        (b)   operating deposit accounts with banks;

        (c)   Permitted Investments;

        (d)   Investments by the Company in any Subsidiary Guarantor;

        (e)   Investments by the Company and its Subsidiaries in capital stock
of Subsidiaries of the Company to the extent outstanding on the date of the
financial statements of the Company and its Subsidiaries referred to in
Section 8.02 hereof and advances by the Company and its Subsidiaries to
Subsidiaries of the Company in the ordinary course of business;

        (f)    Hedge Agreements entered into pursuant to Section 9.15 hereof;
and

        (g)   additional Investments to the extent that the consideration
therefor consists solely of capital stock of the Company or any of its
Affiliates, so long as (i) the market value of all such capital stock used for
all such Investments shall not exceed, in the aggregate, U.S.$25,000,000,
(ii) the net operating income (calculated before taxes and interest expense)
plus depreciation and amortization, of the Person in which such Investment is
made for the most recently ended four-quarter period is a positive number,
(iii) such Investments are made in Chilean entities, (iv) such Investments are
in the lines of business described in Section 9.16 hereof; (v) the Company
grants the Administrative Agent a first priority perfected Lien upon any equity
interest held or acquired in respect of such Investments and (vi) after giving
effect thereto, there would be no Default under Section 10(j) hereof.

Each of the Obligors agrees that it shall, upon request from the Administrative
Agent (at the direction of the Majority Lenders) during the continuance of any
Event of Default, immediately remit all of the funds in all deposit accounts
that it maintains with banks to, or upon the order of, the Administrative Agent.

        9.09    Restricted Payments.    

        (a)   None of the Company's Subsidiaries, other than any Subsidiary
Guarantor, will purchase or otherwise acquire any shares of any class of stock
of the Company or any warrants, options or other rights to acquire the same.

        (b)   Neither the Company nor any other Obligor will pay any management,
advisory, consulting or other similar fees to any Affiliate, provided that
(i) management fees may be accrued (but not paid in cash) and
(ii) reimbursements for reasonable expenses required to be made under the
Management Agreements may be paid. Any such accrued and unpaid management fees
shall be subordinated to the prior payment in full of the Loans under this
Agreement.

        (c)   Neither the Company nor any other Obligor will make any payment in
respect of any Subordinated Debt, except as contemplated by Section 7.02 hereof.

38

--------------------------------------------------------------------------------




        9.10    Capital Expenditures.    The Company will not permit the
aggregate amount of Capital Expenditures by the Company and its Subsidiaries to
exceed, for each fiscal year ending on the respective dates set forth below, the
sum of (a) the aggregate amount of Equity Contributions received during such
fiscal year to the extent that the proceeds thereof are used to finance Capital
Expenditures, plus (b) the respective amounts set forth below opposite such
date:

Fiscal Year End


--------------------------------------------------------------------------------

  Amount

--------------------------------------------------------------------------------

December 31, 2003   U.S.$ 37,500,000 December 31, 2004   U.S.$ 42,800,000
December 31, 2005   U.S.$ 38,600,000 December 31, 2006   U.S.$ 32,400,000

The Company agrees that, if in any fiscal year the Company makes Capital
Expenditures pursuant to the foregoing clause (a) in an aggregate amount in
excess of U.S.$20,000,000, the Company shall, promptly after having received the
corresponding Equity Contributions, furnish to each of the Lenders a reasonably
detailed plan (using the "New CapEx Categories" set forth in the National
Cable & Telecommunications Association's Standard Reporting Categories or other
reasonable categories) setting forth the Capital Expenditures that it has made
and intends to make during such fiscal year.

        9.11    Total Debt to EBITDA Ratio.    The Company will not permit the
Total Debt to EBITDA Ratio, as at the last day of any fiscal quarter of the
Company, to exceed the ratio set forth below opposite the period in which such
day occurs:

Period


--------------------------------------------------------------------------------

  Ratio

--------------------------------------------------------------------------------

Closing Date to June 29, 2003   3.50 to 1 June 30, 2003 to September 29, 2003  
3.00 to 1 September 30, 2003 to December 30, 2003   2.75 to 1 December 31, 2003
to March 30, 2004   2.50 to 1 March 31, 2004 to June 29, 2004   2.25 to 1
June 30, 2004 to September 29, 2004   2.00 to 1 September 30, 2004 to
December 30, 2004   1.75 to 1 December 31, 2004 to March 30, 2005   1.50 to 1
March 31, 2005 and at all times thereafter   1.00 to 1

        9.12    CADS to Adjusted Debt Service Ratio.    The Company will not
permit the CADS to Adjusted Debt Service Ratio, as at the last day of any fiscal
quarter of the Company, to be less than the ratio set forth below opposite the
period in which such day occurs:

Period


--------------------------------------------------------------------------------

  Ratio

--------------------------------------------------------------------------------

Closing Date to December 30, 2003   1.45 to 1 December 31, 2003 to March 30,
2004   1.65 to 1 March 31, 2004 to March 30, 2006   1.10 to 1 March 31, 2006 and
thereafter   1.60 to 1

39

--------------------------------------------------------------------------------

        9.13    Interest Coverage Ratio.    The Company will not permit the
Interest Coverage Ratio, as at the last day of any fiscal quarter of the
Company, to be less than the ratio set forth below opposite the period in which
such day occurs:

Period


--------------------------------------------------------------------------------

  Ratio

--------------------------------------------------------------------------------

Closing Date to June 29, 2003   3.50 to 1 June 30, 2003 to September 29, 2003  
3.75 to 1 September 30, 2003 to December 30, 2003   4.50 to 1 December 31, 2003
to June 29, 2004   4.75 to 1 June 30, 2004 to September 29, 2004   5.50 to 1
September 30, 2004 and all periods thereafter   6.00 to 1

        9.14    Governmental Approvals.    Each Obligor agrees that it will
promptly obtain from time to time at its own expense all such governmental
licenses, authorizations, consents, permits and approvals as may be required for
such Obligor to (a) comply with its obligations, and preserve its rights under,
each Basic Document and (b) maintain the existence, priority and perfection of
the Liens purported to be created under the Security Documents, in each case,
except to the extent the same would not have a Material Adverse Effect. Without
in any way limiting the foregoing, the Obligors will cause each Pledge Without
Conveyance delivered pursuant to the Agreement to Grant a Pledge Without
Conveyance to be duly published in the Diario Oficial de la Republica de Chile
within 30 days after the execution and delivery thereof.

        9.15    Hedge Agreements.    The Company may (but shall not be required
to), at any time and from time to time, enter into one or more Hedge Agreements,
provided, however, that (a) at no time shall the aggregate notional principal
amount of all Indebtedness of the Company and its Subsidiaries covered by Hedge
Agreements in respect of interest rate risks exceed 100% of the aggregate
notional principal amount of the aggregate Indebtedness of the Company and its
Subsidiaries, (b) at no time shall the aggregate notional amount of all
Indebtedness of the Company and its Subsidiaries covered by Hedge Agreements in
respect of foreign exchange risks exceed 100% of the aggregate notional
principal amount of the aggregate Indebtedness, programming expenses and Capital
Expenditures of the Company and its Subsidiaries denominated in a currency other
than Pesos (provided that the Company shall use commercially reasonable efforts
to enter into foreign exchange Hedging Agreements that are unsecured), and
(c) prior to entering into any such Hedge Agreement the Company shall furnish to
the Administrative Agent such documents as the Administrative Agent may
reasonably request to create and perfect a Lien in favor of the Lenders on the
Company's rights thereunder.

        9.16    Lines of Business.    Neither the Company nor any other Obligor
will engage in any line or lines of business activity other than the business of
providing video, voice and data services.

        9.17    Transactions with Affiliates.    Except as expressly permitted
by this Agreement, neither the Company nor any other Obligor will directly or
indirectly: (a) make any Investment in an Affiliate; (b) transfer, sell, lease,
assign or otherwise dispose of any Property to an Affiliate; (c) merge into or
consolidate with or purchase or acquire Property from an Affiliate; or (d) enter
into any other transaction directly or indirectly with or for the benefit of an
Affiliate (including, without limitation, Guarantees and assumptions of
obligations of an Affiliate); provided that (x) any Affiliate who is an
individual may serve as a director, officer or employee of the Company or any of
its Subsidiaries and receive reasonable compensation for his or her services in
such capacity and (y) the Company and its Subsidiaries may enter into
transactions with Affiliates if the monetary or business consideration arising
therefrom and the other terms thereof would be substantially as advantageous to
the Company and its Subsidiaries as the monetary or business consideration and
other terms that it would obtain in a comparable transaction with a Person not
an Affiliate.

40

--------------------------------------------------------------------------------


        9.18    Certain Obligations in Respect of Subsidiaries.    

        (a)   Each of the Company and any other Obligor will take such action
from time to time as shall be necessary to ensure that each of its Subsidiaries
is a Wholly Owned Subsidiary (provided that up to 0.01% of the capital stock of
any Subsidiary Guarantor may be held, directly or indirectly, by UGC).

        (b)   Each Obligor (other than the Company) will not, after the date of
this Agreement, enter into any indenture, agreement, instrument or other
arrangement that, directly or indirectly, prohibits or restrains, or has the
effect of prohibiting or restraining, or imposes materially adverse conditions
upon, the incurrence or payment of Indebtedness, the granting of Liens, the
declaration or payment of dividends, the making of loans, advances or
Investments or the sale, assignment, transfer or other disposition of Property.

        (c)   Each of the Company and the other Obligors will take such action
from time to time as shall be necessary to ensure that all Subsidiaries of the
Company are Subsidiary Guarantors and, thereby, "Obligors" hereunder. Without
limiting the generality of the foregoing, in the event that the Company or any
other Obligor shall form or acquire any new Subsidiary, the Company or the
respective Obligor will cause such new Subsidiary to become a "Subsidiary
Guarantor" (and, thereby, an "Obligor") hereunder pursuant to a written
instrument in form and substance satisfactory to each Lender and the
Administrative Agent, to become a party to each Security Document (and to do
such things as may be necessary so that its Properties are subject to the Lien
of the Security Documents and its capital stock is subject to the Lien of the
Stock Pledge Agreement) and to deliver such proof of corporate action,
incumbency of officers, opinions of counsel and other documents as is consistent
with those delivered by each Obligor pursuant to Section 7.01 hereof upon the
Closing Date or as any Lender or the Administrative Agent shall have requested.

        (d)   Each of the Obligors will take such action from time to time as
shall be necessary to ensure that all of the capital stock of each Obligor shall
be subject to the Lien of the Stock Pledge Agreement. Without limiting the
generality of the foregoing, in the event that any Person shall acquire any
capital stock of the Company, the Company will cause such Person to become a
party to the Stock Pledge Agreement (and it will thereupon become a "Stock
Pledgor" hereunder) pursuant to a written instrument in form and substance
satisfactory to the Administrative Agent and its Chilean counsel, and to deliver
such proof of corporate action, incumbency of officers, opinions of counsel and
other documents as is consistent with those delivered by each Stock Pledgor
pursuant to Section 7.01 hereof upon the Closing Date or as the Administrative
Agent and its Chilean counsel shall have requested.

        9.19    Insurance.    The Company and the other Obligors agree that,
subject to the Lenders' rights with respect to insurance proceeds during the
continuance of any Default, they will use the proceeds of any policy of
insurance covering tangible Property of the Obligors to repair or replace the
property in respect of which such proceeds were received reasonably promptly
(but in no event later than six months) after receipt of such proceeds.

        9.20    Post-Closing Collateral Matters.    

        (a)   Pole Lease Agreements—The Company agrees that at all times there
shall be duly executed and delivered, duly notarized by a notary public in
Chile, and duly consented to by the applicable lessors, Conditional Assignments
(duly executed and delivered and duly notarized and duly consented to by the
applicable lessors) covering leaseholds that represent pole rental agreements
covering the services provided to at least 80% of the total number of Cable
Subscribers.

        (b)   Telephony Switch Property Leases and Fiber Optic Leases—The
Company agrees that,

        (i)    It will maintain any telephony switches of the Company and its
Subsidiaries, together with all equipment and other Property relating or
necessary to operate such telephony switches, on real property owned in fee by
the Company or any such Subsidiary ("Owned Switch Property") or on

41

--------------------------------------------------------------------------------

real property leased from a Person other than VTR Larga Distancia S.A. ("Leased
Switch Property").

        (ii)   To the extent that any Owned Switch Property is not subject to a
Real Property Mortgage, the Company will (w) concurrently with the acquisition
of such Owned Switch Property, deliver to the Administrative Agent a Real
Property Mortgage in respect of such Owned Switch Property, duly executed and
delivered by the Company or such Subsidiary, and duly notarized by a notary
public in Chile, (x) by no later than 15 days after the date of such Real
Property Mortgage, deliver such Real Property Mortgage to the applicable
conservador de bienes raíces in Chile, (y) by no later than 30 days after the
date of such Real Property Mortgage, furnish to the Administrative Agent a
certificate of such conservador de bienes raíces in Chile to the effect that the
Liens created by such Real Property Mortgage have been duly registered in each
public registry in Chile in which such registration is necessary to perfect the
security interest purported to be granted by such mortgage, and (z) concurrently
therewith, furnish to the Lenders opinions of Chilean counsel, in form and
substance satisfactory to the Administrative Agent, as to the perfection and
priority of the Liens purported to be created thereby.

        (iii)  To the extent that any Leased Switch Property is not subject to a
conditional assignment of rights (cesión condicional de derechos), the Company
will (x) concurrently with the execution of the lease agreement in respect of
such Leased Switch Property, cause to be duly executed and delivered, duly
authorized by a notary public in Chile, and duly consented to by the applicable
lessors, a conditional assignment of rights (cesión condicional de derechos)
covering such lease agreement, and (y) concurrently therewith, furnish to the
Lenders opinions of Chilean counsel, in form and substance satisfactory to the
Administrative Agent, as to the perfection and priority of the Liens purported
to be created thereby.

        (iv)  Neither the Company nor any of its Subsidiaries shall extend or
renew the term of any of the VTR Larga Distancia Lease Agreements. If the
Company or any Subsidiary Guarantor is a party to or enters into any lease
agreement in respect of fiber optic cables or other fiber optic equipment or
services (other than a VTR Larga Distancia Lease Agreement), on and at all times
after the date of such lease agreement, it will have caused there to be duly
executed and delivered, duly notarized by a notary public in Chile, and duly
consented to by the applicable lessors, a conditional assignment of rights
(cesión condicional de derechos) covering such lease agreement. Concurrently
therewith, the Company shall furnish to the Lenders opinions of Chilean counsel,
in form and substance satisfactory to the Administrative Agent, as to the
perfection and priority of the Liens purported to be created thereby.

        (c)   Intercreditor Arrangements—The Lenders and the Administrative
Agent agree that, in connection with any QLF and any Hedge Agreement entered
into by the Company, they shall, upon the request of the Company, enter into an
intercreditor agreement, reasonably satisfactory to the Company, the Majority
Lenders, and the QLF Lenders and Hedge Agreement counterparties, as applicable,
with the Company, the applicable QLF Lenders or the counterparty to such Hedge
Agreement (as the case may be) to provide that, as between the Lenders and the
Administrative Agent, and such QLF Lenders or such Hedge Agreement counterparty,
their respective Liens on the Collateral shall be pari passu in all respects.
Such intercreditor agreement shall provide that any realization with respect to
any of the Collateral shall require a vote of the Lenders, any QLF Lenders and
Hedge Agreement counterparties, representing at least a majority of the
aggregate principal amount of the loans, notes or bonds (and in the case of
Hedge Agreement counterparties, the amount of the applicable termination
payment) held by them.

        (d)   Further Assurances—The Company agrees that from time to time, at
the expense of the Company, the Company will, and will cause each of the other
Obligors to, promptly execute and deliver all further instruments and documents,
and take all further action, that may be reasonably necessary or

42

--------------------------------------------------------------------------------


desirable, or that the Administrative Agent may reasonably request, in order to
perfect and protect the assignments, security interests and Liens granted or
purported to be granted under the Basic Documents or to enable the
Administrative Agent or any Lender to exercise and enforce its rights and
remedies under this Agreement or any other Basic Document with respect to any
Collateral. Without limiting the generality of the foregoing, the Company will,
and will cause each of the other Obligors to:

        (i)    authorize such financing or continuation statements, or
amendments thereto, and such other instruments or notices, as may be reasonably
necessary or desirable, or as the Administrative Agent may reasonably request,
in order to perfect and preserve the assignments, security interests and Liens
granted or purported to be granted under the Basic Documents; and

        (ii)   furnish to the Administrative Agent, from time to time at the
Administrative Agent's request, statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Administrative Agent may reasonably request, all in reasonable
detail.

With respect to the foregoing and the grant of the security interest under the
Basic Documents, the Company and each of the other Obligors hereby authorize the
Administrative Agent to file one or more financing or continuation statements,
and amendments thereto, relative to all or any part of the Collateral without
the signature of the Company or any such Obligor where permitted by law.

        9.21    Qualified Local Financing.    Each of the Company, the
Administrative Agent and each of the Lenders agrees as follows:

        (a)    Engagement of Chilean Rating Agency.    Within 15 days after the
Closing Date, the Company will engage a Chilean Rating Agency for the purpose of
rating senior secured debt obligations of the Company (any such rating by a
Chilean Rating Agency, a "Debt Rating") in accordance with clause (b) below.

        (b)    Obtaining a Rating.    The Company will do each of the following:

        (i)    upon the earlier of the following (the "First Request Date"):

        (A)  the Company determining that is reasonably likely to obtain a Debt
Rating of 'A-' or better, and promptly notifying the Administrative Agent, and

        (B)  the reasonable request of the Administrative Agent or the Majority
Lenders,

the Company shall:

        (x)   use commercially reasonable efforts to obtain a Debt Rating no
later than 60 days after the First Request Date, and

        (y)   furnish to the Administrative Agent, no later than 65 days after
the First Request Date, a written report stating whether a Debt Rating was
obtained and, if such Debt Rating is less than 'A-', the reasons therefore (to
the extent provided by the applicable Chilean Rating Agency);

        (ii)   in the event that the Company receives a Debt Rating that is
lower than an 'A-' (or if the Company receives a Debt Rating of 'A-' or better
that is subsequently downgraded to lower than 'A-'), then at the reasonable
request of the Administrative Agent or the Majority Lenders from time to time
thereafter (each, a "Subsequent Request"), the Company shall:

        (x)   use commercially reasonable efforts to obtain a new Debt Rating by
no later than 30 days after the date of such Subsequent Request (provided that
the Company shall have no obligation to obtain more than one Debt Rating in any
one fiscal quarter and, subject to clause (y) below, shall have no obligation to
obtain a new Debt Rating unless

43

--------------------------------------------------------------------------------

the Company shall have prepared new financial statements that were not the basis
for the immediately prior Debt Rating),

        (y)   if so requested by the Administrative Agent or the Majority
Lenders, select a Chilean Rating Agency other than the one used in connection
with the First Request Date, and

        (z)   furnish to the Administrative Agent, no later than 40 days after
each Subsequent Request, a written report stating whether a Debt Rating was
obtained and, if such Debt Rating is less than 'A-', the reasons therefore (to
the extent provided by the applicable Chilean Rating Agency); and

        (iii)  promptly after any date (a "QLF Rating Date") on which the
Company receives a Debt Rating of 'A-' or better, the Company will notify the
Lenders of the receipt of such Debt Rating; and

        (iv)  for purposes of clauses (i) and (ii) above, "commercially
reasonable efforts" shall include cooperating with the relevant Chilean Rating
Agency as reasonably requested by such Chilean Rating Agency, and making members
of its senior management available for meetings with such Chilean Rating Agency.

        (c)    Commencement of QLF Process.    The Company shall use
commercially reasonable efforts to do each of the following:

        (i)    by no later than 60 days after each Commencement Date, obtain
written proposals from prospective lead arrangers or underwriters (which lead
arrangers or underwriters shall be reasonably satisfactory to the Company) to
structure a Qualified Local Financing, and furnish copies of the same to each of
the Lenders (provided that the compensation terms are not required to be
disclosed),

        (ii)   promptly after the receipt thereof, consult with the
Administrative Agent and the Lenders about the respective terms and conditions
of each such proposal,

        (iii)  promptly after such consultations, request that the Majority
Lenders give their preliminary written approval to one or more such proposals
that contain Acceptable Terms (and each Lender agrees to provide (or advise that
it cannot provide such approval) no later than 14 days after receipt of the
Company's written request therefor),

        (iv)  promptly after receipt of such preliminary approvals, request
binding written commitments with respect to one or more of the proposals that
have Acceptable Terms with respect to which the Majority Lenders have given
preliminary approval,

        (v)   by no later than 90 days after the Commencement Date, obtain
binding written commitments (subject to customary conditions) with respect to
each proposal referred to in clause (iii) above (any such commitment that has
Acceptable Terms, a "Commitment"),

        (vi)  promptly thereafter, notify the Lenders which Commitment the
Company intends to accept (an "Accepted QLF");

        (vii) obtain from the Majority Lenders (or, if required by Section 12.05
hereof, all of the Lenders), any existing QLF Lenders, and the counterparties to
any Hedge Agreement, (x) an irrevocable written consent to any modifications
required by the lenders or investors that will participate in the Accepted QLF
as a condition to the closing of such Accepted QLF, and (y) an intercreditor
agreement contemplated by Section 9.20(c) hereof (collectively, the "Required
Modifications"); and

        (viii) promptly after obtaining all Required Modifications, accept the
Accepted QLF.

44

--------------------------------------------------------------------------------




        (d)    Consummation of QLF.    If the Company shall have obtained a
Commitment and the Required Modifications within 90 days of such Commencement
Date (the date on which both such Commitment and such Required Modifications
have been obtained is referred to as the "Relevant Date" for such Accepted QLF),
then the Company shall use commercially reasonable efforts to consummate such
Accepted QLF by no later than 30 days after such Relevant Date (or, if the agent
or underwriter with respect to such Accepted QLF shall recommend a longer period
of time, such longer period of time).

        (e)    Increase in Applicable Margin.    If each of the following
conditions are satisfied:

        (i)    the Company shall have defaulted in the performance of its
obligations under this Section 9.21, and

        (ii)   no Market Change shall have occurred during the period commencing
on the applicable Commencement Date and ending on the date 120 days thereafter
(or such later date in accordance with the terms of Section 9.21(d) hereof),

then, during the period commencing on the first date that the Company shall have
defaulted in the performance of its obligations under this Section 9.21 (but not
earlier than the applicable Relevant Date) and ending on the date of the
consummation of a QLF, the "Applicable Margin" shall be increased to a rate per
annum equal to the "Applicable Margin" as provided in Section 1.01 hereof plus
4.00%; provided that, if the Company shall have defaulted in the performance of
its obligations under Section 9.21(a), (b) or (c) hereof and a Market Change
shall occur during the period commencing on the date of such default and ending
on the date 150 days after the QLF Rating Date or relevant QLF Rating Date
Anniversary, as applicable (or such later date in accordance with the terms of
Section 9.21(d) hereof), the "Applicable Margin" shall be reduced, effective as
of the later of (i) the date of such Market Change and (ii) the applicable
Relevant Date, to the rate provided for in Section 1.01 hereof.

        (f)    Amount of QLF.    Any QLF commenced by the Company shall be in
the following amounts:

        (i)    with respect to the first Qualified Local Financing that is
consummated, an aggregate principal amount at least equal to U.S.$60,000,000;
and

        (ii)   with respect to each subsequent Qualified Local Financing, an
aggregate principal amount at least equal to U.S.$30,000,000.

        9.22    Limitation on Amendments to QLF Documentation.    The Company
will not consent to any modification, supplement or waiver of any of the
provisions of the documentation for any QLF without the prior approval of the
Administrative Agent, except any such modification, supplement or waiver that
would not reasonably be expected to materially adversely effect the interests of
the Lenders hereunder.

        Section 10.    Events of Default.    If one or more of the following
events (herein called "Events of Default") shall occur and be continuing:

        (a)   The Company shall default in the payment when due (whether at
stated maturity or at mandatory or optional prepayment) of any principal of, or
interest on, any Loan or any other amount payable by it hereunder or under any
other Basic Document; or

        (b)   Any Relevant Party shall default in the payment when due (beyond
any applicable grace or cure period) of any principal of or interest on any of
its other Indebtedness aggregating U.S.$5,000,000 (or the equivalent in other
currencies) or more, or in the payment when due (beyond any applicable grace or
cure period) of any amount under any Hedge Agreement aggregating U.S.$5,000,000
(or the equivalent in other currencies) or more; or any event specified

45

--------------------------------------------------------------------------------




in any note, agreement, indenture or other document evidencing or relating to
any such Indebtedness aggregating U.S.$5,000,000 (or the equivalent in other
currencies) or more, or any event specified in any Hedge Agreement aggregating
U.S.$5,000,000 (or the equivalent in other currencies) or more shall occur if
the effect of such event is to cause, or (after the expiration of any applicable
cure period) to permit the holder or holders of such Indebtedness (or a trustee
or agent on behalf of such holder or holders) to cause, such Indebtedness to
become due, or to be prepaid in full (whether by redemption, purchase, offer to
purchase or otherwise), prior to its stated maturity (except to the extent that,
in the case of any Indebtedness representing the purchase price of equipment
where there is a dispute between an Obligor and the vendor of such equipment,
the holder of such Indebtedness has been indefinitely stayed from exercising any
right or remedy with respect to such Indebtedness) or, in the case of an Hedge
Agreement, to permit the payments owing under such Hedge Agreement to be
liquidated; or

        (c)   Any representation, warranty or certification made or deemed made
herein or in any other Basic Document (or in any modification or supplement
hereto or thereto) by any Relevant Party, or any certificate furnished to any
Lender or the Administrative Agent pursuant to the provisions hereof or thereof,
shall prove to have been false or misleading as of the time made or furnished in
any material respect; or

        (d)   The Company or any other Obligor shall default in the performance
of any of its obligations under any of Sections 9.01(e), 9.05, 9.06, 9.07, 9.08,
9.09, 9.10, 9.11, 9.12, 9.13, 9.15 or 9.20 hereof; or any Relevant Party shall
default in the performance of any of its other obligations in this Agreement or
any other Basic Document (other than Section 9.21 hereof) and such default shall
continue unremedied for a period of fourteen or more days after notice thereof
to the Company by the Administrative Agent or any Lender (through the
Administrative Agent); or

        (e)   The Company shall declare or make any Dividend Payment at any
time; or

        (f)    Any Relevant Party shall admit in writing its inability to, or be
generally unable to, pay its debts as such debts become due; or

        (g)   Any Relevant Party shall (i) apply for or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
examiner or liquidator of itself or of all or a substantial part of its
Property, (ii) make a general assignment for the benefit of its creditors,
(iii) commence a voluntary case under any applicable law relating to bankruptcy
or insolvency, (iv) file a petition seeking to take advantage of any other law
relating to bankruptcy, insolvency, reorganization, liquidation, dissolution,
arrangement or windingup, or composition or readjustment of debts (except as
expressly contemplated by and pursuant to Section 9.05 hereof), (v) fail to
controvert in a timely and appropriate manner, or acquiesce in writing to, any
petition filed against it in an involuntary case under any applicable law
relating to bankruptcy or insolvency or (vi) take any corporate action for the
purpose of effecting any of the foregoing; or

        (h)   A proceeding or case shall be commenced, without the application
or consent of the affected Relevant Party, in any court of competent
jurisdiction, seeking (i) its reorganization, liquidation, dissolution,
arrangement or windingup, or the composition or readjustment of its debts,
(ii) the appointment of a receiver, custodian, trustee, examiner, liquidator or
the like of such Relevant Party or of all or any substantial part of its
Property, or (iii) similar relief in respect of such Relevant Party under any
law relating to bankruptcy, insolvency, reorganization, windingup, or
composition or adjustment of debts, and such proceeding or case shall continue
undismissed, or a court order, judgment or decree approving or ordering any of
the foregoing shall be entered and continue unstayed and in effect, for a period
of 60 or more days (each Lender agreeing to respond within ten Business Days to
any request by the Company for an extension of this grace period (without any
obligation on the part of any Lender to so consent)); or a court order for
relief

46

--------------------------------------------------------------------------------




against any Relevant Party shall be entered in an involuntary case under any
applicable law relating to bankruptcy or insolvency; or

        (i)    (i) A final judgment or judgments for the payment of money for
which the amount is in excess of U.S.$5,000,000 (or the equivalent in other
currencies), exclusive of judgment amounts fully covered by insurance, or the
amount is in excess of U.S.$20,000,000 (or the equivalent in other currencies),
regardless of insurance coverage, in the aggregate shall be rendered by one or
more courts, administrative tribunals or other bodies having jurisdiction
against any Relevant Party and the same shall not be discharged (or provision
shall not be made for such discharge), vacated, bonded or a stay of execution
thereof shall not be procured, within 30 days from the date of entry thereof and
such Relevant Party shall not, within said period of 30 days, or such longer
period during which execution of the same shall have been stayed, appeal
therefrom and cause the execution thereof to be stayed during such appeal; or
(ii) any non-monetary judgment or order shall be rendered against the Company or
any of the other Obligors that could reasonably be expected to have a Material
Adverse Effect, and there shall be any period of 15 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or

        (j)    any of the following:

        (x)   either (A) UGC shall cease to own beneficially and control (either
directly or indirectly) at least 51% of the issued and outstanding capital stock
or other equity interests (or securities convertible into equity interests) in
the Company having the right to vote, or at least 51% of all of the issued and
outstanding capital stock or other equity interests (or securities convertible
into equity interests) in the Company, or (B) UGC shall cease to have the power
(whether by ownership of capital stock, contract or otherwise) to control the
management or policies of the Company,

        (y)   any Person or two or more Persons acting in concert shall have
entered into a contract or arrangement that, upon consummation, will result in
one or more of the events described in clause (x) above (unless such contract or
agreement is conditioned upon such transaction being permitted under this
Agreement), or

        (z)   any of the shares of capital stock or other equity interests (or
securities convertible into equity interests) of the Company held by any Stock
Pledgor shall be subject to any Lien (other than Liens created in favor of the
Lenders and any QLF Lenders under the Basic Documents); or

        (k)   The Liens created by the Security Documents shall at any time not
constitute a valid and perfected Lien on the Property intended to be covered
thereby (other than any immaterial items of Property) in favor of the Lenders,
free and clear of all other Liens (other than Liens permitted under Section 9.06
hereof), or, the Lenders shall cease to have a valid and perfected first
priority Lien on 100% of the issued and outstanding capital stock of, or other
equity interests in, any Obligor, or, except for expiration in accordance with
its terms, any of the Basic Documents shall for whatever reason be terminated or
cease to be in full force and effect, or the enforceability thereof shall be
contested by any Relevant Party; or

        (l)    Any license, consent, authorization, registration or approval at
any time necessary to enable any Relevant Party to comply with any of its
obligations under this Agreement or any other Basic Document shall be revoked,
withdrawn or withheld or shall be modified or amended, which revocation,
withdrawal, withholding, modification or amendment could reasonably be expected
to have a Material Adverse Effect; or

        (m)  Any governmental authority shall take any action to condemn, seize,
nationalize or appropriate any substantial portion of the Property of the
Obligors (either with or without

47

--------------------------------------------------------------------------------




payment of compensation) or shall take any action which materially adversely
affects any Relevant Party's ability to perform its obligations under this
Agreement or any of the other Basic Documents; or the Company or any Subsidiary
Guarantor shall be prevented from exercising normal control over all or a
substantial part of its Property; or

        (n)   Chile or any competent authority thereof shall declare a
moratorium on the payment of Indebtedness by Chile or any governmental agency or
authority thereof or corporations therein, or Chile shall cease to be a member
in good standing of the International Monetary Fund or shall cease to be
eligible to utilize the resources of the International Monetary Fund under the
Articles of Agreement thereof, or the international monetary reserves of Chile
shall become subject to any Lien; or

        (o)   Any event, circumstance or condition shall have occurred that has
had a Material Adverse Effect; provided that a default by the Company in the
performance of its obligations under Section 9.21 shall be deemed to not have
caused a Material Adverse Effect; or

        (p)   Any Obligor shall make any principal payment in respect of any of
the Indebtedness described in Section 9.07(c) or 9.07(d) during the continuance
of any Default in respect of Sections 9.11, 9.12 and 9.13 hereof; or

        (q)   By the 45th Business Day after the Closing Date, to the extent
that any shares of the Company are not subject to the Stock Pledge Agreement on
such date (including, without limitation, any shares issued in connection with
the Equity Contributions referred to in Section 7.02(a) hereof), the
Administrative Agent shall not have received (i) additional stock pledge
agreements (substantially in the form of the Stock Pledge Agreement) covering
such shares, and (ii) an opinion of Walkers, Cayman Islands counsel to the
Obligors, substantially in the form of Exhibit B-4 hereto (and each Obligor
hereby instructs such counsel to deliver such opinion to the Lenders and the
Administrative Agent); or

        (r)   By the 45th Business Day after the Closing Date, the
Administrative Agent shall not have received, with respect to each Conditional
Assignment, a written ratification from each electricity distribution company
(or any other Person acting as lessor under the pole rental agreements) in
respect thereof, of the extension thereof contemplated by Section 7.01(c)(iv)
hereof;

THEREUPON: (1) in the case of any Event of Default other than one referred to in
clause (g) or (h) of this Section 10, the Administrative Agent may, and, if so
requested by the Majority Lenders, shall, by notice to the Company, declare the
principal amount then outstanding of, and the accrued interest on, the Loans and
all other amounts payable by the Obligors hereunder and under the Notes
(including, without limitation, any amounts payable under Section 5.05 hereof)
to be forthwith due and payable, whereupon such amounts shall be immediately due
and payable without presentment, demand, protest or other formalities of any
kind, all of which are hereby expressly waived by each Obligor; and (2) in the
case of the occurrence of an Event of Default referred to in clause (g) or (h)
of this Section 10, the principal amount then outstanding of, and the accrued
interest on, the Loans and all other amounts payable by the Obligors hereunder
and under the Notes (including, without limitation, any amounts payable under
Section 5.05 hereof) shall automatically become immediately due and payable
without presentment, demand, protest or other formalities of any kind, all of
which are hereby expressly waived by each Obligor.

        Section 11.    The Administrative Agent.    

        11.01    Appointment, Powers and Immunities.    Each Lender hereby
irrevocably appoints and authorizes the Administrative Agent to act as its agent
hereunder and under the other Basic Documents with such powers as are
specifically delegated to the Administrative Agent by the terms of this
Agreement and of the other Basic Documents, together with such other powers as
are reasonably incidental thereto. The Administrative Agent (which term as used
in this sentence and in Section 11.05

48

--------------------------------------------------------------------------------


and the first sentence of Section 11.06 hereof shall include reference to its
affiliates and its own and its affiliates' officers, directors, employees and
agents): (a) shall have no duties or responsibilities except those expressly set
forth in this Agreement and in the other Basic Documents, and shall not by
reason of this Agreement or any other Basic Document be a trustee for any
Lender; (b) shall not be responsible to the Lenders for any recitals,
statements, representations or warranties contained in this Agreement or in any
other Basic Document, or in any certificate or other document referred to or
provided for in, or received by any of them under, this Agreement or any other
Basic Document, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement, any Note or any other Basic
Document or any other document referred to or provided for herein or therein or
for any failure by the Company or any other Person to perform any of its
obligations hereunder or thereunder; (c) shall not be required to initiate or
conduct any litigation or collection proceedings hereunder or under any other
Basic Document; and (d) shall not be responsible for any action taken or omitted
to be taken by it hereunder or under any other Basic Document or under any other
document or instrument referred to or provided for herein or therein or in
connection herewith or therewith, except for its own gross negligence or willful
misconduct. The Administrative Agent may employ agents and attorneys-in-fact and
shall not be responsible for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it in good faith. The Administrative Agent may
deem and treat the payee of any Note as the holder thereof for all purposes
hereof unless and until a notice of the assignment or transfer thereof shall
have been filed with the Administrative Agent.

        11.02    Reliance by Administrative Agent.    The Administrative Agent
shall be entitled to rely upon any certification, notice or other communication
(including, without limitation, any thereof by telephone, facsimile, telex,
telegram or cable) believed by it to be genuine and correct and to have been
signed or sent by or on behalf of the proper Person or Persons, and upon advice
and statements of legal counsel, independent accountants and other experts
selected by the Administrative Agent. As to any matters not expressly provided
for by this Agreement or any other Basic Document, the Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
hereunder or thereunder in accordance with instructions given by the Majority
Lenders or, if provided herein, in accordance with the instructions given by all
of the Lenders and such instructions of such Lenders and any action taken or
failure to act pursuant thereto shall be binding on all of the Lenders.

        11.03    Defaults.    The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of a Default unless the
Administrative Agent has received notice from a Lender or the Company specifying
such Default and stating that such notice is a "Notice of Default". In the event
that the Administrative Agent receives such a notice of the occurrence of a
Default, the Administrative Agent shall give prompt notice thereof to the
Lenders. The Administrative Agent shall (subject to Section 11.07 hereof) take
such action with respect to such Default as shall be directed by the Majority
Lenders provided that, unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable in the best interest of the Lenders
except to the extent that this Agreement expressly requires that such action be
taken, or not be taken, only with the consent or upon the authorization of the
Majority Lenders or all of the Lenders.

        11.04    Rights as a Lender.    With respect to any Loan made by The
Toronto-Dominion Bank or any of its affiliates, The Toronto-Dominion Bank or
such affiliate (as the case may be) shall have the same rights and powers
hereunder as any other Lender and may exercise the same as though TD were not
acting as the Administrative Agent, and the term "Lender" or "Lenders" shall,
unless the context otherwise indicates, include The Toronto-Dominion Bank. The
Toronto-Dominion Bank or such affiliates, as the case may be, may (without
having to account therefor to any Lender) accept deposits from, lend money to,
make investments in and generally engage in any kind of banking or other
business with the Obligors (and any of their Subsidiaries or Affiliates) as if
TD were not acting as the Administrative Agent, and The Toronto-Dominion Bank
and its affiliates may accept fees and other consideration from the Obligors for
services in connection with this Agreement or otherwise without having to
account for the same to the Lenders.

49

--------------------------------------------------------------------------------

        11.05    Indemnification.    The Lenders agree to indemnify the
Administrative Agent (to the extent not reimbursed under Section 12.03 hereof,
but without limiting the obligations of the Company under said Section 12.03)
ratably in accordance with the aggregate principal amount of the Loans held by
the Lenders, for any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever that may be imposed on, incurred by or asserted
against the Administrative Agent (including by any Lender) arising out of or by
reason of any investigation in or in any way relating to or arising out of this
Agreement or any other Basic Document or any other documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
(including, without limitation, the costs and expenses that the Company is
obligated to pay under Section 12.03 hereof but excluding, unless a Default has
occurred and is continuing, normal administrative costs and expenses incident to
the performance of its agency duties hereunder) or the enforcement of any of the
terms hereof or thereof or of any such other documents, provided that no Lender
shall be liable for any of the foregoing to the extent they arise from the gross
negligence or willful misconduct of the party to be indemnified.

        11.06    Non-Reliance on Administrative Agent and Other Lenders.    Each
Lender agrees that it has, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own credit analysis of the
Company and its Subsidiaries and decision to enter into this Agreement and that
it will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under this Agreement or under any other Basic
Document. The Administrative Agent shall not be required to keep itself informed
as to the performance or observance by any Obligor of this Agreement or any of
the other Basic Documents or any other document referred to or provided for
herein or therein or to inspect the Properties or books of the Company or any of
its Subsidiaries. Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by the
Administrative Agent hereunder or under the Security Documents, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the affairs, financial
condition or business of the Company or any of its Subsidiaries (or any of their
affiliates) that may come into the possession of the Administrative Agent or any
of its affiliates.

        11.07    Failure to Act.    Except for action expressly required of the
Administrative Agent hereunder and under the other Basic Documents, the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder and thereunder unless it shall receive further
assurances to its satisfaction from the Lenders of their indemnification
obligations under Section 11.05 hereof against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action.

        11.08    Resignation or Removal of Administrative Agent.    Subject to
the appointment and acceptance of a successor Administrative Agent as provided
below, the Administrative Agent may resign at any time by giving notice thereof
to the Lenders and the Company, and the Administrative Agent may be removed at
any time with or without cause by the Majority Lenders. Upon any such
resignation or removal, the Majority Lenders shall have the right to appoint a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent's giving of
notice of resignation or the Majority Lenders' removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent, that shall be a financial
institution that has an office in New York, New York. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative

50

--------------------------------------------------------------------------------


Agent shall be discharged from its duties and obligations hereunder. After any
retiring Administrative Agent's resignation or removal hereunder as
Administrative Agent, the provisions of this Section 11 shall continue in effect
for its benefit in respect of any actions taken or omitted to be taken by it
while it was acting as the Administrative Agent.

        11.09    Consents under Other Basic Documents.    Except as otherwise
provided in Section 12.05 hereof with respect to this Agreement, the
Administrative Agent may, with the prior consent of the Majority Lenders (but
not otherwise), consent to any modification, supplement or waiver under any of
the Basic Documents, provided that, without the prior consent of each Lender,
the Administrative Agent shall not (except as provided herein or in the Security
Documents) release any collateral or otherwise terminate any Lien under any
Basic Document providing for collateral security, or agree to additional
obligations being secured by such collateral security.

        Section 12.    Miscellaneous.    

        12.01    Waiver.    No failure on the part of the Administrative Agent
or any Lender to exercise and no delay in exercising, and no course of dealing
with respect to, any right, power or privilege under this Agreement or any Note
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege under this Agreement or any Note preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The remedies provided herein are cumulative and not exclusive of any
remedies provided by law.

        12.02    Notices.    All notices, requests and other communications
provided for herein and under the Security Documents (including, without
limitation, any modifications of, or waivers, requests or consents under, this
Agreement) shall be given or made in writing (including, without limitation, by
facsimile) delivered to the intended recipient at the "Address for Notices"
specified below its name on the signature pages hereof (below the name of the
Company, in the case of any Subsidiary Guarantor); or, as to any party, at such
other address as shall be designated by such party in a notice to each other
party. Except as otherwise provided in this Agreement, all such communications
shall be deemed to have been duly given when transmitted by facsimile or
personally delivered or, in the case of a mailed notice, upon receipt, in each
case given or addressed as aforesaid.

        12.03    Expenses.    The Company agrees to pay or reimburse each of the
Lenders and the Administrative Agent for:

        (a)   all reasonable out-of-pocket costs and expenses of the
Administrative Agent (including, without limitation, the reasonable fees and
expenses of Mayer, Brown, Rowe & Maw, special New York counsel to the
Administrative Agent, and Philippi, Yrarrázaval, Pulido y Brunner, special
Chilean counsel to the Administrative Agent) in connection with (i) the
negotiation, preparation, execution and delivery of this Agreement and the other
Basic Documents and (ii) the negotiation or preparation of any modification,
supplement or waiver of any of the terms of this Agreement or any of the other
Basic Documents (whether or not consummated).

        (b)   all reasonable out-of-pocket costs and expenses of each of the
Lenders and the Administrative Agent (including, without limitation, the
reasonable fees and expenses of legal counsel) in connection with (i) any
Default and any enforcement or collection proceedings resulting therefrom,
including, without limitation, all manner of participation in or other
involvement with (x) bankruptcy, insolvency, receivership, foreclosure, winding
up or liquidation proceedings, (y) judicial or regulatory proceedings and
(z) workout, restructuring or other negotiations or proceedings (whether or not
the workout, restructuring or transaction contemplated thereby is consummated)
and (ii) the enforcement of this Section 12.03; and

        (c)   all transfer, stamp, documentary or other similar taxes,
assessments or charges levied by any governmental or revenue authority in
respect of this Agreement or any of the other Basic Documents or any other
document referred to herein or therein and all costs, expenses, taxes,

51

--------------------------------------------------------------------------------




assessments and other charges incurred in connection with any filing,
registration, recording or perfection of any security interest contemplated by
any Basic Document or any other document referred to therein.

        12.04    Indemnification.    The Company hereby agrees to indemnify the
Administrative Agent and each Lender and their respective affiliates, directors,
officers, employees, attorneys and agents from, and hold each of them harmless
against, any and all losses, liabilities, claims, damages or expenses incurred
by any of them (including, without limitation, any and all losses, liabilities,
claims, damages or expenses incurred by the Administrative Agent to any Lender,
whether or not the Administrative Agent or any Lender is a party thereto)
arising out of or by reason of any investigation or litigation or other
proceedings (including any threatened investigation or litigation or other
proceedings) relating to the Loans hereunder, any actual or proposed use by the
Company or any of its Subsidiaries of the proceeds of any of the Loans hereunder
or any Environmental Laws or any Environmental Claim, including, without
limitation, the reasonable fees and disbursements of counsel incurred in
connection with any such investigation or litigation or other proceedings (but
excluding any such losses, liabilities, claims, damages or expenses incurred by
reason of the gross negligence or willful misconduct of the Person to be
indemnified). Each of the Obligors agrees that it will not assert any claim
against the Administrative Agent, any Lender, any of their respective
affiliates, or any of their, or their respective affiliates', respective
directors, officers, employees, attorneys and agents, on any theory of liability
for special, consequential or punitive damages arising out of or otherwise
relating to any of the transactions contemplated herein or in any other Basic
Document.

        12.05    Amendments, Etc.    Except as otherwise expressly provided in
this Agreement, any provision of this Agreement may be modified or supplemented
only by an instrument in writing signed by the Company and the Majority Lenders,
or by the Company and the Administrative Agent acting with the consent of the
Majority Lenders, and any provision of this Agreement may be waived by the
Majority Lenders or by the Administrative Agent acting with the consent of the
Majority Lenders; provided that:

        (a)   no modification, supplement or waiver shall, unless by an
instrument signed by all of the Lenders or by the Administrative Agent acting
with the consent of all of the Lenders: (i) extend the date fixed for the
payment of principal of or interest on any Loan or any fee hereunder,
(ii) reduce the amount of any such payment of principal, (iii) reduce the rate
at which interest is payable thereon (other than in connection with an increase
in the interest rate pursuant to Section 9.21(e) hereof) or any fee is payable
hereunder, (iv) alter the rights or obligations of the Company to prepay Loans,
(v) alter the terms of Section 4.02 or this Section 12.05, (vi) modify the
definition of the term "Majority Lenders" or the term "Required Lenders", or
modify in any other manner the number or percentage of the Lenders required to
make any determinations or waive any rights hereunder or to modify any provision
hereof (including the requirement set forth in Section 11.09 hereof), or
(vii) release any Subsidiary Guarantor from its obligations under Section 6
hereof;

        (b)   any modification or supplement of Section 11 hereof shall require
the consent of the Administrative Agent; and

        (c)   any modification or supplement of Section 6 hereof shall require
the consent of each Subsidiary Guarantor.

        12.06    Successors and Assigns.    This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns.

        12.07    Assignments and Participations.    

        (a)   No Obligor may assign any of its rights or obligations hereunder
or under the Notes without the prior consent of all of the Lenders, the
Administrative Agent and the Central Bank of Chile.

52

--------------------------------------------------------------------------------

        (b)   Each Lender may assign any of its Loans and its Notes to any
Eligible Assignee (or during an Event of Default, any Person); provided that
(i) any such partial assignment shall be in an amount at least equal to
U.S.$3,000,000 (or, with respect to assignments among Lenders, U.S.$1,000,000);
(ii) each such assignee Lender shall be a bank or registered as a financial
institution with the Central Bank of Chile; and (iii) each such partial
assignment by a Lender of any of its Loans and Notes shall be made in such
manner so that the same portion of its Loans and Notes are assigned to the
respective assignee. Upon execution and delivery by the assignee to the Company
and the Administrative Agent of an instrument in writing pursuant to which such
assignee agrees to become a "Lender" hereunder (if not already a Lender) having
the Loan specified in such instrument, and the assignee shall have, to the
extent of such assignment (unless otherwise provided in such assignment with the
consent of the Company and the Administrative Agent, such consents not to be
unreasonably withheld or delayed), the obligations, rights and benefits of a
Lender hereunder holding the Loan (or portions thereof) assigned to it (in
addition to the Loan, if any, theretofore held by such assignee) and the
assigning Lender shall, to the extent of such assignment, be released from the
Loan (or portion thereof) so assigned, but shall be entitled to indemnification
and other rights under this Agreement and the other Basic Documents with respect
to the period prior to the date of such assignment. Upon each such assignment
the assigning Lender shall pay the Administrative Agent an assignment fee of
U.S.$3,500. The Company agrees to cause any assignment made pursuant to this
Section 12.07(b) to be notified to the Central Bank of Chile pursuant to, and in
accordance with, the applicable provisions of Chapter XIV of the Foreign
Exchange Rules of the Central Bank of Chile.

        (c)   A Lender may sell or agree to sell to one or more other Persons a
participation in all or any part of any Loan held by it, in which event each
purchaser of a participation (a "Participant") shall be entitled to the rights
and benefits of the provisions of Section 9.03(f) hereof with respect to its
participation in such Loan as if (and the Company shall be directly obligated to
such Participant under such provisions as if) such Participant were a "Lender"
for purposes of said Section, but, except as otherwise provided in
Section 4.07(c) hereof with respect to participations purchased pursuant to
Section 4.07 (b) hereof, shall not have any other rights or benefits under this
Agreement or any Note or any other Basic Document (the Participant's rights
against such Lender in respect of such participation to be those set forth in
the agreements executed by such Lender in favor of the Participant). All amounts
payable by the Company to any Lender under Section 5 hereof in respect of any
Loan held by it, shall be determined as if such Lender had not sold or agreed to
sell any participations in such Loan, and as if such Lender were funding each of
such Loan in the same way that it is funding the portion of such Loan in which
no participations have been sold. In no event shall a Lender that sells a
participation agree with the Participant to take or refrain from taking any
action hereunder or under any other Basic Document except that such Lender may
agree with the Participant that it will not, without the consent of the
Participant, agree to (i) extend the date fixed for the payment of principal of
or interest on the Loan or any portion of any fee hereunder payable to the
Participant, (ii) reduce the amount of any such payment of principal,
(iii) reduce the rate at which interest is payable thereon, or any fee hereunder
payable to the Participant, to a level below the rate at which the Participant
is entitled to receive such interest or fee, (iv) alter the rights or
obligations of the Company to prepay the Loans or (v) consent to any
modification, supplement or waiver hereof or of any of the other Basic Documents
to the extent that the same, under Section 11.09 or 12.05 hereof, requires the
consent of each Lender.

        (d)   Notwithstanding anything in this Agreement to the contrary
(including any other provision regarding assignments, participations, transfers
or novations), any Lender (a "Granting Lender") may, without the consent of any
other party hereto, grant to a special purpose funding vehicle (whether a
corporation, partnership, limited liability company, trust or otherwise, an
"SPV") sponsored or managed by the Granting Lender or any affiliate thereof
identified to

53

--------------------------------------------------------------------------------




Borrower as such, a participation in all or any part of any existing or future
advances hereunder that such Granting Lender has made or will make pursuant to
this Agreement; provided that (i) such Granting Lender's obligations under this
Agreement shall remain unchanged, (ii) such Granting Lender shall remain the
holder of the Notes for all purposes under this Agreement and (iii) the Company,
Administrative Agent and other Lenders shall continue to deal solely and
directly with such Granting Lender in connection with such Granting Lender's
rights and obligations under this Agreement.

        (e)   Each party hereto hereby agrees that (i) no SPV will be entitled
to any rights or benefits that a Participant would not otherwise be entitled to
under this Agreement and (ii) an SPV may assign its interest in any existing or
future advances hereunder to any entity that would constitute a Participant. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior indebtedness of any SPV, it will not institute against, or
join any other Person in instituting against, such SPV any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any state thereof, other than as a holder of a
security or other debt instrument of such SPV.

        (f)    Notwithstanding anything in this Agreement to the contrary, the
Granting Lender and any SPV may, without the consent of any other party hereto,
and without limiting any other rights of disclosure of the Granting Lender under
this Agreement, disclose on a confidential basis any non-public information
relating to its funding of advances to (i) (in the case of the Granting Lender)
any actual or prospective SPV in accordance with Section 12.17(vi) hereof,
(ii) (in the case of an SPV) its lenders, sureties, reinsurers, guarantors or
credit liquidity enhancers, and their respective directors, officers, and
advisors and (iii) any rating agency. This section may not be amended without
the written consent of Borrower and each Lender.

        (g)   In addition to the assignments and participations permitted under
the foregoing provisions of this Section 12.07, any Lender may (without notice
to the Company, the Administrative Agent or any other Lender and without payment
of any fee) (i) assign and pledge all or any portion of its Loan and its Note to
any Federal Reserve Bank as collateral security pursuant to Regulation A and any
Operating Circular issued by such Federal Reserve Bank, and (ii) assign all or
any portion of its rights under this Agreement and its Loan and its Note to an
affiliate, so long as such assignee is a bank or a foreign financial institution
considered as such for purposes of Article 59 No 1 of the income tax law of
Chile. No such assignment shall release the assigning Lender from its
obligations hereunder, provided that each such assignment by a Lender of its
loan shall have the prior authorization of the Central Bank of Chile.

        (h)   A Lender may furnish any information concerning the Company or any
of its Subsidiaries in the possession of such Lender from time to time to
assignees and participants (including prospective assignees and participants),
provided that such assignee or participant shall have agreed, pursuant to its
customary confidentiality agreement, to keep such information confidential.

        (i)    Anything in this Section 12.07 to the contrary notwithstanding,
no Lender may assign or participate any interest in any Loan held by it
hereunder to the Company or any of its Affiliates or Subsidiaries without the
prior consent of each Lender.

        12.08    Survival.    The obligations of the Company under Sections
5.01, 5.04, 5.05, 12.03 and 12.04 hereof, the obligations of each Subsidiary
Guarantor under Sections 6.03 and 6.04 hereof, the obligations of the Lenders
under Section 11.05 hereof, and the provisions of Sections 12.11, 12.12, 12.13,
12.14 and 12.15 shall survive the repayment of the Loans. In addition, each
representation and warranty made, or deemed to be made by a notice of any Loan,
herein or pursuant hereto shall survive the making of such representation and
warranty, and no Lender shall be deemed to have waived, by

54

--------------------------------------------------------------------------------

reason of having made any Loan, any Default that may arise by reason of such
representation or warranty proving to have been false or misleading,
notwithstanding that such Lender or the Administrative Agent may have had notice
or knowledge or reason to believe that such representation or warranty was false
or misleading at the time such Loan was made.

        12.09    Captions; Integration.    The table of contents and captions
and section headings appearing herein are included solely for convenience of
reference and are not intended to affect the interpretation of any provision of
this Agreement. This Agreement, the Notes and the other Basic Documents
constitute the entire understanding among the parties hereto with respect to the
subject matter hereof and supersede any agreements, written or oral, with
respect thereto, entered into prior to the date of this Agreement.

        12.10    Counterparts.    This Agreement may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

        12.11    Judgment Currency.    This is an international loan transaction
in which the specification of Dollars and payment in New York City is of the
essence, and the obligations of the Obligors under this Agreement to make
payment to (or for the account of) a Lender in Dollars shall not be discharged
or satisfied by any tender or recovery pursuant to any judgment expressed in or
converted into any other currency or in another place except to the extent that
such tender or recovery results in the effective receipt by such Lender in New
York City of the full amount of Dollars payable to such Lender under this
Agreement. If for the purpose of obtaining judgment in any court it is necessary
to convert a sum due hereunder in Dollars into another currency (in this
Section 12.11 called the "judgment currency"), the rate of exchange that shall
be applied shall be that at which in accordance with normal banking procedures
the Administrative Agent could purchase such Dollars at its New York City office
with the judgment currency on the Business Day next preceding the day on which
such judgment is rendered. The obligation of the Obligors in respect of any such
sum due from it to the Administrative Agent or any Lender hereunder or under any
Basic Document (in this Section 12.11 called an "Entitled Person") shall,
notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
judgment currency such Entitled Person may in accordance with normal banking
procedures purchase and transfer Dollars to New York City with the amount of the
judgment currency so adjudged to be due; and each of the Obligors hereby, as a
separate obligation and notwithstanding any such judgment, agrees to indemnify
such Entitled Person against, and to pay such Entitled Person on demand, in
Dollars, the amount (if any) by which the sum originally due to such Entitled
Person in Dollars hereunder exceeds the amount of the Dollars so purchased and
transferred.

        12.12    Governing Law.    This Agreement shall be governed by, and
construed in accordance with, the law of the State of New York, United States of
America.

        12.13    Jurisdiction; Service of Process; Venue.    

        (a)   Each Obligor hereby agrees that any suit, action or proceeding
with respect to this Agreement, any Note, any other Basic Document (other than
the Security Documents) or any judgment entered by any court in respect of any
thereof may be brought in the Supreme Court of the State of New York, County of
New York or in the United States District Court for the Southern District of New
York, as the party commencing such suit, action or proceeding may elect in its
sole discretion; and each Obligor hereby irrevocably and unconditionally submits
to the jurisdiction of such courts for the purpose of any suit, action,
proceeding or judgment. Each Obligor hereby further irrevocably and
unconditionally submits, for the purpose of any such suit, action, proceedings
or judgment brought against it (including any suit, action, proceedings or
judgment relating to any of the Security Documents), to any ordinary court of
justice of the City and Comuna of Santiago, Chile. Each Obligor

55

--------------------------------------------------------------------------------


agrees that final judgment in any such action or proceeding shall be conclusive
and may be enforced in other jurisdictions by law suit on the judgment or in any
other manner permitted by law.

        (b)   Each Obligor hereby agrees that service of all writs, process and
summonses in any such suit, action or proceeding brought in the State of New
York may be made upon CT Corporation, presently located at 1633 Broadway, New
York, New York 10019, U.S.A. (the "Process Agent"), and each Obligor hereby
confirms and agrees that the Process Agent has been duly and irrevocably
appointed as its agent and true and lawful attorney-in-fact in its name, place
and stead to accept such service of any and all such writs, process and
summonses, and agrees that the failure of the Process Agent to give any notice
of any such service of process to such Obligor shall not impair or affect the
validity of such service or of any judgment based thereon. Each Obligor hereby
further irrevocably consents to the service of process in any suit, action or
proceeding in said courts by the mailing thereof by the Administrative Agent or
any Lender by registered or certified mail, postage prepaid, at its address set
forth beneath its signature hereto.

        (c)   Nothing herein shall in any way be deemed to limit the ability of
the Administrative Agent or any Lender to serve any such writs, process or
summonses in any other manner permitted by applicable law or to obtain
jurisdiction over any Obligor in such other jurisdictions, and in such manner,
as may be permitted by applicable law.

        (d)   Each Obligor hereby irrevocably waives any objection that it may
now or hereafter have to the laying of the venue of any suit, action or
proceeding arising out of or relating to this Agreement, the Notes or any other
Basic Document brought in the Supreme Court of the State of New York, County of
New York or in the United States District Court for the Southern District of New
York, and hereby further irrevocably waives any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.

        (e)   Each Obligor irrevocably waives, to the fullest extent permitted
by applicable law, any claim that any action or proceeding commenced by the
Administrative Agent or any Lender relating in any way to this Agreement should
be dismissed or stayed by reason, or pending the resolution, of any action or
proceeding commenced by any Obligor relating in any way to this Agreement
whether or not commenced earlier. To the fullest extent permitted by applicable
law, the Obligors shall take all measures necessary for any such action or
proceeding commenced by the Administrative Agent or any Lender to proceed to
judgment prior to the entry of judgment in any such action or proceeding
commenced by any Obligor.

        12.14    No Immunity.    To the extent that any Obligor may be or become
entitled, in any jurisdiction in which judicial proceedings may at any time be
commenced with respect to this Agreement or any other Basic Document, to claim
for itself or its Property any immunity from set-off, suit, court jurisdiction,
attachment prior to judgment, attachment in aid of execution of a judgment,
execution of a judgment or from any other legal process or remedy relating to
its obligations under this Agreement or any other Basic Document, and to the
extent that in any such jurisdiction there may be attributed such an immunity
(whether or not claimed), each of the Obligors hereby irrevocably agrees not to
claim and hereby irrevocably waives such immunity to the fullest extent
permitted by the laws of such jurisdiction and agrees that the foregoing waiver
shall have the fullest extent permitted under the Foreign Sovereign Immunities
Act of 1976 of the United States of America and is intended to be irrevocable
for purposes of such Act.

        12.15    Waiver of Jury Trial.    EACH OF THE OBLIGORS, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

56

--------------------------------------------------------------------------------

        12.16    Use of English Language.    This Agreement has been negotiated
and executed in the English language. All certificates, reports, notices and
other documents and communications given or delivered pursuant to this Agreement
shall be in the English language, or accompanied by a certified English
translation thereof. Except in the case of laws of, or official communications
of, Chile, in the case of any document originally issued in a language other
than English, the English language version of any such document shall for
purposes of this Agreement, and absent manifest error, control the meaning of
the matters set forth therein.

        12.17    Confidentiality.    Each Lender and the Administrative Agent
agrees (on behalf of itself and each of its affiliates, directors, officers,
employees and representatives) to use reasonable precautions to keep
confidential, in accordance with their customary procedures for handling
confidential information of the same nature and in accordance with safe and
sound banking practices, any non-public information supplied to it by the
Company pursuant to this Agreement that is identified by the Company in writing
as being confidential at the time the same is delivered to the Lenders or the
Administrative Agent (including, without limitation, the information included in
Schedules I, II, III and IV hereto), provided that nothing herein shall limit
the disclosure of any such information (i) to the extent required by statute,
rule, regulation or judicial process, (ii) to counsel for any of the Lenders or
the Administrative Agent, (iii) to bank examiners, auditors or accountants,
(iv) to the Administrative Agent or any other Lender, (v) in connection with any
litigation to which any one or more of the Lenders or the Administrative Agent
is a party, (vi) to any assignee or participant (or prospective assignee or
participant) so long as such assignee or participant (or prospective assignee or
participant) first executes and delivers to the respective Lender a written
confidentiality agreement or (vii) that has become generally available to the
public, other than by a breach of this Section 12.17 by the Administrative Agent
or such Lender, as the case may be, or that the Administrative Agent or such
Lender, as the case may be, has received from a Person not party to this
Agreement where the Administrative Agent or such Lender, as the case may be, is
not aware of such Person being under an obligation to keep such information
confidential. Solely for the purposes of complying with Treasury Regulation
Section 1.6011 - 4(b)(3)(iii), the Company, the Administrative Agent and each
Lender (and each of their respective employees, representatives, or other
agents) may disclose to any and all Persons, without limitation of any kind, the
U.S. tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to any of them relating to such tax treatment and
tax structure. However, any such information relating to the tax treatment or
tax structure is required to be kept confidential to the extent necessary to
comply with any applicable federal or state securities laws. For purposes of
this Section "Treasury Regulations" shall mean the Treasury Regulations
promulgated under the Code. "Code" shall mean the Internal Revenue Code of 1986,
as amended.

57

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered as of the day and year first above written.

    VTR GLOBALCOM S.A.
 
 
By:
 
/s/  BLAS TOMIC E.      

--------------------------------------------------------------------------------

Title: Chief Executive Officer
 
 
Address for Notices:
 
 
Attention:
 
 
 
 
Facsimile No.:
 
 
 
 
Telephone No.:
 
 

--------------------------------------------------------------------------------

    SUBSIDIARY GUARANTORS
 
 
VTR NET S.A.
 
 
By:
 
/s/  BLAS TOMIC E.      

--------------------------------------------------------------------------------

Title: Chief Executive Officer
 
 
VTR BANDA ANCHA S.A.
 
 
By:
 
/s/  BLAS TOMIC E.      

--------------------------------------------------------------------------------

Title: Chief Executive Officer
 
 
VTR GALAXY CHILE S.A.
 
 
By:
 
/s/  BLAS TOMIC E.      

--------------------------------------------------------------------------------

Title: Chief Executive Officer
 
 
VTR GLOBALCARRIER S.A.
 
 
By:
 
/s/  BLAS TOMIC E.      

--------------------------------------------------------------------------------

Title: Chief Executive Officer
 
 
VTR INGENIERIA S.A.
 
 
By:
 
/s/  BLAS TOMIC E.      

--------------------------------------------------------------------------------

Title: Chief Executive Officer

--------------------------------------------------------------------------------

    LENDERS
Outstanding Loans:
U.S.$24,460,227.27
 
THE TORONTO-DOMINION BANK
 
 
By:
 
/s/  JIM BRIDWELL      

--------------------------------------------------------------------------------

Title: Vice President
 
 
Lending Office:
 
 
909 Fannin Street, Suite 1700
Houston, Texas 77010
 
 
Address for Notices:
 
 
909 Fannin Street, Suite 1700
Houston, Texas 77010
 
 
Attention:
 
Mr. Jimmie Bridwell, Vice President
 
 
Facsimile No.:
 
713-951-9921
 
 
Telephone No.:
 
713-653-8231

--------------------------------------------------------------------------------

Outstanding Loans:
U.S.$18,869,318.18   CITIBANK, N.A.
 
 
By:
 
/s/  JULIE SISKIND      

--------------------------------------------------------------------------------

Title: Director
 
 
Lending Office:
 
 
Citigroup
Global Project & Structured Trade Finance
388 Greenwich St., 20th Floor
New York, NY 10013
 
 
Address for Notices:
 
 
Citigroup
Global Project & Structured Trade Finance
388 Greenwich St., 20th Floor
New York, NY 10013
 
 
Attention:
 
Julie Siskind
 
 
Facsimile No.:
 
212-816-0374
 
 
Telephone No.:
 
212-816-1233

--------------------------------------------------------------------------------

Outstanding Loans:
U.S.$18,869,318.18   BANKBOSTON N.A.,(1) NASSAU BRANCH
 
 
By:
 
/s/  PAULINA VALDES      

--------------------------------------------------------------------------------

Title: Authorized Officer
 
 
Lending Office:
 
 
BankBoston, N.A., Nassau Branch
Rustcraf Road 100
Denham, Massachusetts 02026
 
 
Address for Notices:
 
 
BankBoston, N.A., Nassau Branch
Rustcraf Road 100
Denham, Massachusetts 02026
 
 
Attention:
 
Karen Cooper
 
 
Facsimile No.:
 
781-467-2094
 
 
Telephone No.:
 
781-467-2091
 
 
With a copy to:
 
 
BankBoston, N.A.
Enrique Foster Sur 20. Piso 5
Las Condes.
Santiago
CHILE
 
 
Attention:
 
Mario Cortés Phillip
 
 
Facsimile No.:
 
(56-2) 686 0770
 
 
Telephone No.:
 
(56-2) 686 0635

--------------------------------------------------------------------------------

(1)BankBoston, N.A., a Fleet Boston Financial company is the corporate name
under which Fleet National Bank operates in Latin America and the Bahamas.

--------------------------------------------------------------------------------

Outstanding Loans:
U.S.$18,869,318.18   JPMORGAN CHASE BANK
 
 
By:
 
/s/  MANOCHERE ALAMGIR      

--------------------------------------------------------------------------------

Title: Vice President
 
 
Lending Office:
 
 
JPMorgan Chase Bank-Intl Banking Facility
4 Chase Metrotech Center-15th Floor
Brooklyn, NY 11245
 
 
Address for Notices:
 
 
JP Morgan Chase Bank
277 Park Avenue-2nd Floor
New York, New York 10072
 
 
Attention:
 
Laura Rebecca
 
 
Facsimile No.:
 
646-534-0531
 
 
Telephone No.:
 
212-622-2430
 
 
With copies to:
 
 
JPMorgan Chase Bank
277 Park Avenue, 2nd Floor
NEW YORK, NY 10172
 
 
Attention: Jacqueline Truzzell
 
 
Facsimile No.: 646-634-0829
 
 
Telephone No.: 212-622-7441
 
 
JPMorgan Chase Bank
270 Park Avenue-20th Floor
New York, NY 10017
 
 
Attention:
 
Manochere Alamgir
 
 
Facsimile No.:
 
212-270-0433
 
 
Telephone No.:
 
212-270-0293

--------------------------------------------------------------------------------

Outstanding Loans:
U.S.$11,181,818.18   CREDIT LYONNAIS NEW YORK BRANCH
 
 
By:
 
/s/  SILVIA RUBIO      

--------------------------------------------------------------------------------

Title: Vice President
 
 
Lending Office:
 
 
1301 Avenue of the Americas
New York, New York 10019
 
 
Address for Notices:
 
 
1301 Avenue of the Americas
New York, New York 10019
 
 
Attention:
 
Silvia Rubio, Vice President
 
 
Facsimile No.:
 
212-261-3402
 
 
Telephone No.:
 
212-261-7485

--------------------------------------------------------------------------------

Outstanding Loans:
U.S.$8,386,363.62   CANADIAN IMPERIAL BANK OF COMMERCE
 
 
By:
 
/s/  ROBERT NOVAK      

--------------------------------------------------------------------------------

Title: Executive Director
 
 
Lending Office:
 
 
CIBC World Markets, Special Assets
425 Lexington Avenue
New York, New York 10017
 
 
Address for Notices:
 
 
CIBC World Markets, Special Assets
425 Lexington Avenue
New York, New York 10017
 
 
Attention:
 
Robert Novak, Executive Director
 
 
Facsimile No.:
 
212.856.4135
 
 
Telephone No.:
 
212.856.4130

--------------------------------------------------------------------------------

Outstanding Loans:
U.S.$11,181,818.18   EXPORT DEVELOPMENT CANADA
 
 
By:
 
/s/  SEAN MITCHELL      

--------------------------------------------------------------------------------

Title: Manager, Special Risks
 
 
By:
 
/s/  DAN KOVACS      

--------------------------------------------------------------------------------

Title: Loan Asset Manager
 
 
Lending Office:
 
 
151 O'Connor
Ottawa, Canada K1A 1K3
 
 
Address for Notices:
 
 
151 O'Connor
Ottawa, Canada K1A 1K3
 
 
Attention:
 
Mr. Sean Mitchell, Asset Management
 
 
Facsimile No.:
 
613-598-3186
 
 
Telephone No.:
 
613-598-3027

--------------------------------------------------------------------------------

Outstanding Loans:
U.S.$11,181,818.18   ING BANK N.V., CURAÇÃO BRANCH
 
 
By:
 
/s/  GERMAN TAGLE      

--------------------------------------------------------------------------------

Title: Attorney in Fact
 
 
By:
 
/s/  ANDRES ERRAZURIZ      

--------------------------------------------------------------------------------

Title: Attorney in Fact
 
 
Lending Office:
 
 
Kaya W.F.G. (Jombi), Mensing 14
Willemsted, Curaçao
Netherlands Antilles
 
 
Address for Notices:
 
 
Kaya W.F.G. (Jombi), Mensing 14
Willemsted, Curaçao
Netherlands Antilles
 
 
Attention:
 
Ms. Alba Felipe
 
 
Facsimile No.:
 
5999-432-7511
 
 
Telephone No.:
 
5999-432-7000

--------------------------------------------------------------------------------

    TORONTO DOMINION (TEXAS), INC.,
as Administrative Agent
 
 
By:
 
/s/  JIM BRIDWELL      

--------------------------------------------------------------------------------

Title: Vice President
 
 
Address for Notices to Administrative Agent:
 
 
Toronto Dominion (Texas), Inc.
909 Fannin Street, Suite 1700
Houston, Texas 77010
 
 
Attention:
 
Mr. Jimmie Bridwell, Vice President
 
 
Facsimile No.:
 
(713) 951-9921
 
 
Telephone No.:
 
(713) 653-8231

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



Table of Contents
